Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 1 of 52 Page ID #:628




  1   Steven R. Weinmann (SBN 190956)
      Steven.Weinmann@capstonelawyers.com
  2   Tarek H. Zohdy (SBN 247775)
      Tarek.Zohdy@capstonelawyers.com
  3   Cody R. Padgett (SBN 275553)
      Cody.Padgett@capstonelawyers.com
  4   Trisha K. Monesi (SBN 303512)
      Trisha.Monesi@capstonelawyers.com
  5   Capstone Law APC
      1875 Century Park East, Suite 1000
  6   Los Angeles, California 90067
      Telephone: (310) 556-4811
  7   Facsimile: (310) 943-0396

  8   Additional Counsel on Signature Page

  9   Attorneys for Plaintiff
                             UNITED STATES DISTRICT COURT
 10
                           CENTRAL DISTRICT OF CALIFORNIA
 11
 12    ROSALIE QUINONES,                         Case No.: 5:19-cv-01611-VAP-ADS
       individually, and on behalf of a class
 13    of similarly situated individuals,        THIRD AMENDED CLASS ACTION
                                                 COMPLAINT FOR:
 14                 Plaintiff,
                                                 (1) Breach of Implied Warranty under
 15          v.                                      the Magnuson-Moss Warranty Act
                                                 (2) Violation of New York General
 16    TOYOTA MOTOR SALES, U.S.A.,                   Business Law §§ 349, 350, et seq.
       INC., a California corporation,           (3) Breach of Implied Warranty under
 17    TOYOTA MOTOR NORTH                            New York law
       AMERICA, INC., a California               (4) Fraudulent Omission
 18    corporation, and TOYOTA MOTOR
       CORPORATION, a Japanese                   DEMAND FOR JURY TRIAL
 19    corporation,

 20                 Defendants.

 21
 22
 23
 24
 25
 26
 27
 28

                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 2 of 52 Page ID #:629




  1         1.     Plaintiff Rosalie Quinones, (“Plaintiff”) brings this action for herself
  2   and on behalf of all persons in the United States (“Class Members”) who
  3   purchased any 2016 to present Lexus RX 350 (“the RX 350 Vehicles”).
  4         2.     Defendants Toyota Motor Sales, U.S.A., Inc., (“TMS,”) Toyota
  5   Motor North America, Inc. (“TMNA,”) and Toyota Motor Corporation (“TMC”)
  6   (collectively, “Toyota” or “Defendants”) designed, manufactured, marketed,
  7   distributed, sold, warranted, and/or serviced the RX 350 Vehicles under the
  8   Lexus brand. Plaintiff alleges as follows:
  9                                   INTRODUCTION
 10         3.     This is a consumer class action concerning a failure to disclose
 11   material facts and a safety concern to consumers.
 12         4.     Defendants manufactured, marketed, distributed, and sold the RX
 13   350 Vehicles without disclosing that the RX 350 Vehicles’ transmissions were
 14   defective.
 15         5.     In around 2015, Toyota introduced an eight-speed transmission
 16   designated by Toyota generally as the U881 (the “Toyota 8-Speed ECT
 17   Transmission” or “Transmission”).
 18         6.     The RX 350 Vehicles are equipped with the Toyota 8-Speed ECT
 19   Transmission, which, on information and belief, is designated by the Lexus-
 20   specific model number U881E/F. Plaintiff is informed and believes, and based
 21   thereon alleges, that the RX 350 Vehicles’ Toyota 8-Speed ECT Transmission is
 22   defective in its design and/or manufacture in that, among other problems, it
 23   causes harsh or delayed shifting and engagement, delayed acceleration,
 24   hesitation, jerking, unintended acceleration, lurching, excessive revving before
 25   upshifting (also known as excessively high RPM shift points), and lack of power
 26   when needed (such as from a stop) (the “8-Speed Transmission Defect”).
 27
 28
                                               Page 1
                                THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 3 of 52 Page ID #:630




  1         7.     The 8-Speed Transmission Defect is inherent in each RX 350
  2   Vehicle and was present at the time of sale.
  3         8.     In 2015, Toyota began utilizing the Toyota 8-Speed ECT
  4   Transmission, derived from a design by Aisin AW, a third-party transmission
  5   manufacturer. On information and belief, in response to heightened consumer
  6   demand and governmental pressure to reach unprecedented miles-per-gallon
  7   ratings, Toyota chose to equip the RX 350 Vehicles with an 8-speed
  8   transmission. Unfortunately, in practice, the new transmission exhibits harsh and
  9   delayed shifting, delayed and unpredictable acceleration, jerking forward, lack of
 10   power, and other symptoms listed supra.
 11         9.     Although Defendants were sufficiently aware of the 8-Speed
 12   Transmission Defect from pre-production testing, design failure mode analysis,
 13   calls to the customer service hotline, and customer complaints made to dealers,
 14   this knowledge and information was exclusively in the possession of Defendants
 15   and their network of dealers and, therefore, unavailable to consumers.
 16         10.    Despite access to aggregate internal data, Defendants have actively
 17   concealed the existence of the defect.
 18         11.    The 8-Speed Transmission Defect is material because it poses a
 19   serious safety concern. For example, delayed acceleration, unpredictable
 20   engagement and shifting, jerking, lurching, unintended acceleration, excessive
 21   revving, and lack of power severely affect the driver’s ability to control the car’s
 22   speed, acceleration, and deceleration, and can make it difficult to safely operate
 23   the vehicle, including safely drive on a highway, merge into traffic or to turn left
 24   across incoming traffic.
 25
 26
 27
 28
                                                Page 2
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 4 of 52 Page ID #:631




  1         12.      For example, as one RX 350 Vehicle owner reported on
  2   ClubLexus.com in December 2016 (spelling/grammar mistakes corrected):
  3
                  “It really is dangerous, just that second of hesitation of bucking on
  4               hard acceleration can really get you in trouble. This is obvious issue.
  5               I don't understand how there isn't a fix yet, and it is also in 2017, had
                  one for a loaner and it did same exact issues. Let's hope they come up
  6               with flash for software soon...” [emphasis added].1
  7
            13.      Another RX 350 Vehicle owner reported:
  8
  9               “To be honest I almost got get [hit] 3 times over the past 10 day
 10               when I started from a complete stop to cross over 2 lanes of traffic for
                  a turn. When I pressed the pedal nothing happened, meaning no
 11               engagement with the transmission so I floored it and the engine red-
 12               lined (to mu surprised) and the car finally engagement and took off.”2
 13         14.      Had Defendants disclosed the 8-Speed Transmission Defect,
 14   Plaintiff and Class Members would not have purchased or leased the RX 350
 15   Vehicles or would have paid less for them.
 16                                       THE PARTIES
 17   Plaintiff Rosalie Quinones
 18         15.      Plaintiff Rosalie Quinones is a New York citizen who resides in
 19   Briarwood, New York.
 20         16.      On or around March 8, 2019, Plaintiff Quinones leased a new 2019
 21   Lexus RX 350 from Lexus of Queens, an authorized Lexus dealer in Long Island
 22   City, New York.
 23         17.      Plaintiff Quinones leased her vehicle for personal, family, or
 24   household use.
 25
            1
 26           Available at https://www.clublexus.com/forums/rx-4th-gen-2016-
      present/808183-hesitation-problem-at-various-speeds-tsb-info-post-159-a-9.html
 27   (Accessed May 18, 2020).
            2
 28           Id.

                                                  Page 3
                                   THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 5 of 52 Page ID #:632




  1         18.    Passenger safety and reliability were important factors in Plaintiff
  2   Quinones’ decision to lease her vehicle. Before entering into her lease, Plaintiff
  3   Quinones reviewed the vehicle’s Monroney sticker (a.k.a. window sticker) and
  4   also reviewed brochures authored by Defendants regarding her vehicle. Plaintiff
  5   Quinones believed that the RX 350 would be a safe and reliable vehicle.
  6         19.    Toyota’s omissions were material to Plaintiff Quinones. Had Toyota
  7   disclosed its knowledge of the 8-Speed Transmission Defect before Ms.
  8   Quinones leased her RX 350, Plaintiff Quinones would have seen and been
  9   aware of the disclosures. Furthermore, had she known of the 8-Speed
 10   Transmission Defect, Plaintiff Quinones would not have leased her vehicle or
 11   would have paid less for it.
 12         20.    Since the beginning of her lease, Ms. Quinones’ vehicle has
 13   exhibited pulling, lurching and jerking on acceleration and sudden unintended
 14   acceleration without pressing the gas. The vehicle also jerks when shifting from
 15   park to drive.
 16         21.    On or around August 8, 2019, with approximately 2,728 miles on
 17   the odometer, Ms. Quinones brought her vehicle back to Lexus of Queens,
 18   reporting, as recorded on her repair order, that her vehicle “jumps into gear when
 19   doing local speeds 35-40mph” and “lurches forward without pressing gas.” The
 20   dealership evaluated Plaintiff’s complaints, and in response, it applied Technical
 21   Service Bulletin L-SB-00032-19, (“Vehicle Bucking on 1-2 and/or 2-3 Unshifts
 22   and Surge Between 0 – 46 mph). In the TSB, Toyota directed its dealerships to
 23   reprogram the Powertrain Control Module’s (“PCM”) software for vehicles that
 24   are exhibiting “a bucking feeling (back and forth jerking that comes right after a
 25   shift but then dissipates quickly after 1 – 2 and/or 2 – 3 unshifts” and/or “A surge
 26   feeling (back and forth rocking that is not associated with transmission shifts)
 27   when the vehicle is traveling between 0 – 46 mph, transmission is in 3rd – 8th
 28
                                               Page 4
                                THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 6 of 52 Page ID #:633




  1   gear, and torque converter is in full lock-up.” The dealership determined that this
  2   TSB was applicable to Plaintiff—who for herself described the symptoms as
  3   “jumping into gear when doing local speeds 35-40mph” and “lurches forward
  4   without pressing gas” and thus the dealership performed the PCM software
  5   updates prescribed by Toyota in the TSB.
  6         22.      Following the dealership visit, Plaintiff Quinones’ vehicle has
  7   continued to exhibit the 8-Speed Transmission Defect including pulling, lurching
  8   and jerking on acceleration and sudden unintended acceleration without pressing
  9   the gas.
 10         23.      At all times, Plaintiff Quinones, like all Class Members, has driven
 11   her vehicle in a foreseeable manner in the sense that Ms. Quinones has not
 12   abused her vehicle or used it for purposes unintended by Toyota such as drag
 13   racing, for example. However, despite this normal and foreseeable driving, the 8-
 14   Speed Transmission Defect has rendered her vehicle unsafe and unfit to be used
 15   as intended.
 16   Defendants
 17         24.      Defendant Toyota Motor Sales, U.S.A., Inc.(“TMS”), is a
 18   corporation organized and in existence under the laws of the State of California
 19   and registered to do business in the State of California. TMS is headquartered at
 20   6565 Headquarters Dr, Plano, TX 75024. TMS designs and manufactures motor
 21   vehicles, parts, and other products for sale in California, in the United States, and
 22   throughout the world. TMS is the warrantor and distributor of the RX 350
 23   Vehicles in California.
 24         25.      Defendant Toyota Motor North America, Inc. (“TMNA”), is a
 25   corporation organized and in existence under the laws of the State of California
 26   and registered to do business in the State of California. TMNA is headquartered
 27   at 6565 Headquarters Dr, Plano, TX 75024. According to Toyota’s official
 28
                                                 Page 5
                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 7 of 52 Page ID #:634




  1   website, TMNA “brings together Toyota’s marketing, sales, engineering and
  2   manufacturing arms in North America on one shared, state-of-the-art campus.”
  3         26.    Founded in 1937 and headquartered in Toyota City, Japan,
  4   Defendant Toyota Motor Corporation (“TMC”) is a corporation organized under
  5   the laws of Japan. TMC manufacturers and distributes automobiles and is the
  6   parent company.
  7         27.    Defendants, through their various entities, design, manufacture,
  8   market, distribute, service, repair, sell, and lease passenger vehicles, including
  9   the RX 350 Vehicles, nationwide and in California and New York.
 10         28.    At all relevant times, Defendants were and are engaged in the
 11   business of designing, manufacturing, constructing, assembling, marketing,
 12   distributing, and selling automobiles and motor vehicle components in Riverside
 13   County and throughout the United States of America.
 14                                    JURISDICTION
 15         29.    This is a class action.
 16         30.    Members of the proposed Class, which includes citizens of New
 17   York, are citizens of states other than Texas, where TMS and TMNA are
 18   headquartered, and California, where TMS and TMNA are incorporated.
 19         31.    On information and belief, aggregate claims of individual Class
 20   Members exceed $5,000,000.00 in value, exclusive of interest and costs.
 21         32.    Accordingly, jurisdiction is proper in this Court pursuant to 28
 22   U.S.C. § 1332(d).
 23                                          VENUE
 24         33.    Toyota, through its business of distributing, selling, and leasing the
 25   RX 350 Vehicles, has established sufficient contacts in this district such that
 26   personal jurisdiction is appropriate. Toyota is deemed to reside in this district
 27   pursuant to 28 U.S.C. § 1391(a).
 28
                                                Page 6
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 8 of 52 Page ID #:635




  1                             FACTUAL ALLEGATIONS
  2         34.    Since 2016, Toyota has designed, manufactured, distributed, sold,
  3   and leased the RX 350 Vehicles. Toyota has sold, directly or indirectly, through
  4   dealers and other retail outlets, thousands of RX 350 Vehicles in New York and
  5   nationwide. Toyota warrants and services the RX 350 Vehicles through its
  6   nationwide network of authorized dealers and service providers.
  7         35.    Plaintiff and Class members are intended third-party beneficiaries of
  8   contracts between Toyota and its dealerships; specifically, they are the intended
  9   beneficiaries of Toyota’s implied warranties. The dealerships are Defendant’s
 10   agents for sales and repairs. The dealers were not intended to be the ultimate
 11   consumers of the RX 350 Vehicles, and the warranty agreements were designed
 12   for and intended to benefit the ultimate consumers only.
 13         36.    The RX 350 Vehicles are equipped with Toyota’s U881 8-Speed
 14   ECT Transmission, a transverse, eight-speed transmission that uses a single axis
 15   and only two planetary gears, rather than the typical four.
 16         37.    In 2015, Toyota began utilizing the Toyota 8-Speed ECT
 17   Transmission, derived from Aisin AW, a third-party transmission manufacturer.
 18         38.    On information and belief, in response to heightened consumer
 19   demand and governmental pressure to reach unprecedented miles-per-gallon
 20   ratings, Toyota chose to equip the RX 350 Vehicles with an 8-speed transmission
 21   for a compact, transverse application. The Transmission uses a single axis and
 22   two planetary gears, rather than the typical four. Unfortunately, in practice, the
 23   new transmission exhibits harsh and delayed shifting, delayed and unpredictable
 24   and unintended acceleration, jerking, lurching forward, lack of power, and other
 25   symptoms listed supra.
 26
 27
 28
                                               Page 7
                                THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 9 of 52 Page ID #:636




  1         39.    For years, and since the RX 350 Vehicles were first released or
  2   shortly thereafter, scores of class members have complained of the defect to the
  3   National Highway Traffic Safety Administration and elsewhere. For example,
  4   the RX 350 Vehicle owner below describes the defect well:
  5
               “I think you're describing the worst phenomenon of this transmission.
  6        I notice this delay in shifting when rolling through a turn at very low
  7        speed, but then needing to suddenly accelerate...you're already in a high
           gear when you roll through because the car is trying so hard to upshift
  8        and save gas, but then the transmission is so delayed in downshifting, you
  9        end up pushing the pedal much more than normal, then BOOM, it
           downshifts multiple gears and you rocket forward but it freaks you out,
 10        so you ease up and then the car feels like it's a pogo stick and all your
 11        passengers think WTF do you know how to drive? Similar feeling to the
           herky-jerkiness of someone learning to drive a manual and not
 12        modulating the clutch.”3
 13         40.    The Toyota 8-Speed ECT Transmission is comprised of two planet
 14   gear sets. The first set from the input side is a conventional planetary, followed
 15   by a Ravigneaux (double) planetary. When this arrangement is used, it creates
 16   what is termed a “LePelletier” gear set. Typically, a LePelletier gear set will
 17   achieve six forward speeds and one reverse. In the RX 350 Vehicles, the
 18   transmission utilizes holds on some of the rotating elements, thus creating a
 19   “modified LePelletier” gear set with eight forward speeds.
 20         41.    The 8-Speed Transmission Defect exposes Plaintiff and Class
 21   Members to a safety hazard and renders their vehicles unreasonably dangerous,
 22   due to the unsafe conditions the Defect causes, including hesitation, delayed and
 23   unpredictable and unintended acceleration, jerking and lurching, harsh and
 24   delayed engagement, and lack of power.
 25
 26
 27         3
              https://www.clublexus.com/forums/rx-4th-gen-2016-present/808183-
 28   hesitation-problem-at-various-speeds-tsb-info-post-159-a-28.html#post9876567

                                               Page 8
                                THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 10 of 52 Page ID #:637




   1         42.       The 8-Speed Transmission Defect affects the vehicles’ safety
   2   because, among other reasons, there are situations that require the ability to
   3   accelerate rapidly (e.g., merging onto the highway and changing lanes) in which
   4   the vehicles’ delayed response poses a serious safety risk. In addition, the sudden
   5   and unintended burst of acceleration that the transmission causes can further lead
   6   to accidents.
   7         43.       The RX 350 Vehicles’ 8AT Transmission utilizes high fluid
   8   pressure to actuate shifts. The pressure is produced by a hydraulic pump
   9   regulated by a pressure relief valve. The valve body, in turn, is electronically
  10   controlled by the PCM. In order to engage the clutch packs (or band, as
  11   applicable) and actuate shifts in response to driver input, the valve body applies
  12   pressure by activating solenoids at precise times to open hydraulic valves inside
  13   the valve body at varying pressure ramp-up rates. However, improper calibration
  14   between the PCM and transmission prevents the valve body from applying
  15   appropriately timed pressure, which in turn prevents the various gears’ clutch
  16   packs (or band, as applicable) from being actuated in time. On information and
  17   belief, this causes the symptoms of “shift shock” and delays before engagement
  18   of gears, as well as other symptoms of the 8-Speed Transmission Defect.
  19         44.       The 8-Speed Transmission Defect alleged is inherent in and the
  20   same for all RX 350 Vehicles.
  21         45.       The 8-Speed Transmission Defect is material to consumers because
  22   it presents a serious safety concern. For example, delayed and unintended
  23   acceleration, unpredictable engagement and shifting, jerking, lurching, and lack
  24   of power severely affect the driver’s ability to control the car’s speed,
  25   acceleration, and deceleration, and can make it difficult to safely merge into
  26   traffic or to turn left across incoming traffic.
  27
  28
                                                  Page 9
                                   THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 11 of 52 Page ID #:638




   1         46.    Class Member complaints to NHTSA, cited infra, demonstrate the
   2   unsafe and widespread nature of the 8-Speed Transmission Defect.
   3   Toyota Had Superior and Exclusive Knowledge of the 8-Speed Transmission
   4                                         Defect
   5         47.    Toyota had superior and exclusive knowledge of the 8-Speed
   6   Transmission Defect and knew or should have known that the defect was not
   7   known or reasonably discoverable by Plaintiff and Class Members before they
   8   purchased or leased the RX 350 Vehicles.
   9         48.    Plaintiff is informed and believes and based thereon alleges that
  10   before Plaintiff leased her RX 350 Vehicle, and since 2016, if not earlier, Toyota
  11   knew about the 8-Speed Transmission Defect through sources not available to
  12   consumers, including pre-release testing data, early consumer complaints to
  13   Toyota and its dealers, testing conducted in response to those complaints, high
  14   failure rates and replacement part sales data, and other aggregate data from
  15   Toyota dealers about the problem. Publicly available facts set forth infra further
  16   confirm Toyota’s knowledge.
  17         49.    Toyota is experienced in the design and manufacture of consumer
  18   vehicles. As an experienced manufacturer, Toyota conducts tests, including pre-
  19   sale durability testing, on incoming components, including the Toyota 8-Speed
  20   ECT Transmissions, to verify the parts are free from defect and align with
  21   Toyota’s specifications. Thus, Toyota knew or should have known that the
  22   subject Toyota 8-Speed ECT Transmissions were defective and prone to put
  23   drivers in a dangerous position due to the inherent risk of the defect.
  24         50.    Additionally, Toyota should have learned of this widespread defect
  25   from the sheer number of reports received from dealerships and from customer
  26   complaints directly to Toyota. Toyota’s customer relations department collects
  27   and analyzes field data including, but not limited to, repair requests made at
  28
                                                Page 10
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 12 of 52 Page ID #:639




   1   dealerships, technical reports prepared by engineers who have reviewed vehicles
   2   for which warranty coverage is being requested, parts sales reports, and warranty
   3   claims data.
   4         51.      Toyota’s warranty department similarly analyzes and collects data
   5   submitted by its dealerships in order to identify trends in its vehicles. It is
   6   Toyota’s policy that when a repair is made under warranty the dealership must
   7   provide Toyota with detailed documentation of the problem and the fix
   8   employed to correct it in order to be reimbursed. Dealerships have an incentive
   9   to provide detailed information to Toyota, because they will not be reimbursed
  10   for any repairs unless the justification is sufficiently detailed.
  11         52.      Toyota quietly issues notifications to its dealerships – but not
  12   consumers – called Technical Service Bulletins (“TSBs.”) Through TSBs,
  13   Toyota provides directions to its authorized dealerships for how to respond to
  14   customer complaints and requests for repairs.
  15   Toyota’s RX 350 Vehicle TSBs
  16         53.      On February 8, 2017, Toyota issued a TSB regarding the 2016 to
  17   2017 Lexus RX 350. This TSB is attached as Exhibit 1. In the TSB, entitled
  18   “ECM Calibration: Hesitation Concerns,” No. L-SB-0109-17, Toyota notified its
  19   dealerships that the 2016-2017 RX 350 Vehicles were exhibiting “a hesitation in
  20   one or more of the following conditions:
  21                Accelerating from a stop.
  22                Passing during freeway/city driving.
  23                Low speed reacceleration.”
  24         54.      In the TSB, consistent with Plaintiff’s description of the 8-Speed
  25   Transmission Defect, Toyota advises dealerships that the “Engine Control
  26   Module (ECM, SAE term: Powertrain Control Module/PCM) calibration has
  27   been revised to address these conditions.” As noted in the TSB, Toyota uses the
  28
                                                  Page 11
                                   THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 13 of 52 Page ID #:640




   1   terms Powertrain Control Module and Engine Control Module interchangeably.
   2         55.      On February 8, 2019, Toyota issued a TSB regarding the 2019
   3   Lexus RX350 entitled “Harsh Engagement Into Drive.” This TSB, numbered L-
   4   SB-0005-19, is attached as Exhibit 2. In the TSB, Toyota informed its
   5   dealerships that the 2019 RX 350 vehicles were exhibiting “harsh engagement
   6   when shifting into drive” and that the vehicles’ computers were indicating
   7   “Pressure Control Solenoid “A” Actuator Stuck off.” Consumers often describe
   8   harsh engagement when shifting into gear as “jerking” or “jerking into gear.” In
   9   response, Toyota directed its dealerships to update the vehicles’ Powertrain
  10   Control Module software, which Toyota had again modified to address the 8-
  11   Speed Transmission Defect.
  12         56.      On July 2, 2019, Toyota issued a TSB to its dealerships specific to
  13   the 2016-2019 Lexus RX 350. The TSB, which is attached as Exhibit 3, was
  14   entitled “Vehicle Bucking on 1 – 2 and/or 2-3 Upshifts and Surge Between 0 –
  15   46 mph.” In the TSB, Toyota notified its dealerships that the 2016-2019 RX 350
  16   vehicles were exhibiting “one or both of the following conditions:
  17                A bucking feeling (back and forth jerking that comes right after a
  18                  shift but then dissipates quickly after 1-2 and/or 2-3 upshifts)
  19                A surge feeling (back and forth rocking that is not associated with
  20                  transmission shifts) when the vehicle is traveling between 0 – 46
  21                  mph, transmission is in 3rd – 8th gear, and torque converter is in full
  22                  lock-up.”
  23
  24
  25
  26
  27   ///
  28
                                                  Page 12
                                   THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 14 of 52 Page ID #:641




   1         57.      On information and belief, theses TSBs have been ineffective. For
   2   example, RX 350 Vehicle owners discussing TSB L-SB-0109-17 online
   3   complained of its inefficacy. Below is an example of such a complaint, and
   4   others appear infra (spelling / grammar errors corrected):
   5
                   “Doesn’t hurt to try the TSB, but it has also NOT worked for some,
   6               including me. I’ve had it applied correctly, and it's not a permanent
   7               fix. I consider the TSB a failure.”4

   8         58.      In response, Toyota directed its dealerships to update the Powertrain
   9   Control Module software, which Toyota had again modified to address the 8-
  10   Speed Transmission Defect.
  11   TSBs for Other Non-RX 350 Vehicles Equipped with the 8-Speed
  12   Transmission
  13         59.      The TSBs listed supra, all of which are specific to the Lexus RX
  14   350 Vehicles, demonstrate and establish Toyota’s pre-sale knowledge of the
  15   Defect. As a supplement and for further context, Plaintiff also lists below the
  16   TSBs that Toyota issued for other Toyota-made vehicles equipped with a similar
  17   transmission (the “Direct Shift 8AT Transmission”) that, as with the U881
  18   Transmission equipped in the RX 350 Vehicles, is an 8-Speed, transverse,
  19   electronically controlled transmission that uses Ravigneaux planetary gear sets.
  20   These TSBs further indicate that Toyota was aware of the problem inherent in its
  21   8-Speed transmissions:
  22         60.      On February 20, 2017, Toyota issued T-SB-0187-17, titled “High
  23   RPM Shift Point” that applied to the 2017 Sienna. This TSB stated that “Some
  24   2017 model year Sienna vehicles may exhibit the following conditions:  Lack of
  25   power from stop  High RPM shift points at 2 – 3 shift  Hesitation in lower
  26
  27         4
               https://www.clublexus.com/forums/rx-4th-gen-2016-present/808183-
  28   hesitation-problem-at-various-speeds-tsb-info-post-159-a-28.html#post9877542

                                                  Page 13
                                   THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 15 of 52 Page ID #:642




   1   gears  Holds gear too long.” This TSB called for a software update to modify
   2   the PCM logic for the Sienna. This TSB was not issued as part of a formal recall
   3   or service campaign.
   4         61.    On March 2, 2017, Toyota issued T-SB-0194-17, titled “Lack of
   5   Power/High RPM Shift Point/Hesitation” that applied to the 2017 Highlander.
   6   This TSB stated that “Some 2017 model year Highlander vehicles may exhibit
   7   the following conditions:  Lack of power.  High RPM shift point at the 2 – 3
   8   shift.  Hesitation in low gears.” This TSB called for a software update to modify
   9   the PCM logic for the Highlander. This TSB was not issued as part of a formal
  10   recall or service campaign.
  11         62.    On December 11, 2017, Toyota issued TSB 0330-17, “SHIFT
  12   SHOCK ON INITIAL STARTUP OR REACCELERATION.” Toyota issued
  13   this TSB to address customer complaints regarding the Direct Shift 8AT
  14   Transmission. The TSB provided that “some 2018 model year Camry vehicles
  15   may exhibit a shift shock from Park to Reverse on initial startup or delay/shock
  16   when reaccelerating quickly after slowing down to a stop or near stop. The
  17   Engine Control Module (ECM) (SAE term: Powertrain Module [PCM]) logic has
  18   been updated to address this condition.” This TSB was not issued as part of a
  19   formal recall or service campaign.
  20         63.    On January 8, 2018, Toyota issued TSB 00001-18. Toyota issued
  21   this TSB to address concerns of “harsh shift or shift flare” after transmission
  22   replacements due to a software mismatch.
  23         64.    On February 2, 2018, Toyota released T-SB-0010-18 that address
  24   concerns of “harsh shift or shift flare” after transmission replacements in 2018
  25   Camrys due to a software mismatch and acknowledges that mismatched Engine
  26   Control Module (ECM), also called the Power Control Module (PCM), software
  27   and transaxle assembly combinations may result in a harsh shift or shift flare.
  28
                                                Page 14
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 16 of 52 Page ID #:643




   1   While this TSB purports to provide a method for correctly matching the PCM
   2   calibration and transaxle, on information and belief there are no PCMs for the
   3   RX 350 Vehicles that are correctly calibrated for the RX 350 Vehicles’ transaxle
   4   assemblies. This TSB was also not issued as part of a formal recall or service
   5   campaign.
   6         65.   On December 17, 2018, Toyota issued TSB 0160-18, “Transaxle
   7   Whine Noise, Harsh Shift, MIL ON, or Reduced Power” that applied to the
   8   2017-2018 Toyota Highlander and Toyota Sienna. Toyota issued this TSB in
   9   response to those vehicles exhibiting a harsh shift, reduced power, a whine noise
  10   while driving, and a malfunction indicator lamp illuminating. In this TSB,
  11   Toyota directed its authorized dealerships to replace the transmissions with a
  12   “remanufactured” transmission where applicable. This TSB was not issued as
  13   part of a formal recall or service campaign.
  14         66.   On April 18, 2019, Toyota issued “Customer Support Program ZJC”
  15   as part of Toyota’s “continuing efforts to ensure the best in customer
  16   satisfaction.” Under the Program, Toyota agreed to provide additional warranty
  17   coverage for the transmission on 2017-2018 Model Year Toyota Sienna and
  18   Highlander vehicles for damage caused by an insufficiently bent washer tab
  19   within the transmission. Toyota acknowledged that it “has received reports about
  20   potential symptoms, such as a whine noise from the transmission while driving,
  21   harsh shifting, reduced power, and master warning light/check engine light
  22   illumination….”
  23         67.   On information and belief, neither the TSBs nor the Customer
  24   Support Program resolved the 8-Speed Transmission Defect in either the Toyota
  25   8-Speed ECT Transmission, model U881, or the Direct Shift 8AT Transmission.
  26         68.   In addition, Toyota monitors customers’ complaints made to the
  27   National Highway Traffic Safety Administration (“NHTSA.”) Federal law
  28
                                                Page 15
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 17 of 52 Page ID #:644




   1   requires automakers like Toyota to be in close contact with NHTSA regarding
   2   potential auto defects, including imposing a legal requirement (backed by
   3   criminal penalties) compelling the confidential disclosure of defects and related
   4   data by automakers to NHTSA, including field reports, customer complaints, and
   5   warranty data. See TREAD Act, Pub. L. No. 106-414, 114 Stat.1800 (2000).
   6         69.    Automakers have a legal obligation to identify and report emerging
   7   safety-related defects to NHTSA under the Early Warning Report requirements.
   8   Id. Similarly, automakers monitor NHTSA databases for consumer complaints
   9   regarding their automobiles as part of their ongoing obligation to identify
  10   potential defects in their vehicles, including safety-related defects. Id. Thus,
  11   Toyota knew or should have known of the many complaints about the 8-Speed
  12   Transmission Defect logged by NHTSA Office of Defect Investigation (ODI),
  13   and the content, consistency, and large number of those complaints alerted, or
  14   should have alerted, Toyota to the 8-Speed Transmission Defect.
  15         70.    The following are some examples of the complaints that owners and
  16   lessees of the RX 350 Vehicles have made to NHTSA concerning the 8-Speed
  17   Transmission Defect:
  18
             a. DATE OF INCIDENT: May 5, 2016
  19            DATE COMPLAINT FILED: May 18, 2018
  20            NHTSA/ODI ID:   11096764
                SUMMARY: THE TRANSMISSION HAS THREE SETTINGS. IN
  21            ANY OF THEM, START UP OFTEN RESULTS IN ERRATIC
  22            SHIFTING, ROUGH ACCELERATION AND SOMETIMES
                ABRUPT LURCHING FORWARD. THIS HAS RESULTED IN
  23            ALARMING SHIFTING AND ACCELERATION. THE SHIFTING
  24            FROM ONE GEAR TO THE NEXR IS NOT SMOOTH NOR
                CONTRIBUTES TO SAFE START-UP IN MY OPINION - AND I
  25            AM OVER 80 AND HAVE DRIVEN MANY CARS AND TRUCKS
  26            - WORST SHIFTING IN MY EXPERIENCE AND IS
                DANGEROUS. DEALER SAYS IS NORMAL.
  27
  28
                                                 Page 16
                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 18 of 52 Page ID #:645




   1         b. DATE OF INCIDENT: April 22, 2016
                DATE COMPLAINT FILED: April 23, 2016
   2            NHTSA/ODI ID:   10861106
   3            SUMMARY: BRAND NEW CAR. ON FREEWAY MIDDLE LANE
                IN RUSH HOUR AND LOST THROTTLE. LUCKILYI ABLE TO
   4            GET OFF FREEWAY AND CALLED TOW TRUCK AND WENT
   5            TO DEALER. TOLD IT IS THROTTLE. 2 MONTH OLD CAR AND
                1500 MILES. I AM SCARED IT SUDDENLY STOPPED
   6            WORKING AND AM GLAD I DID NOT MEET AN ACCIDENT
   7            BUT SCARED ABOUT THIS ESPECIALLY AS NEW CAR. THIS
                IS SAFETY HAZARD. CAR ERRORS ON PANEL WHEN IT
   8            FAILED SAID; ENGINE, THROTTLE, TRANSMISSION, AWD
   9            AND SAFETY ERROR

  10         c. DATE OF INCIDENT: September 10, 2016
  11            DATE COMPLAINT FILED: May 31, 2018
                NHTSA/ODI ID:    11099067
  12            SUMMARY: TL* THE CONTACT OWNS A 2016 LEXUS RX350.
  13            WHILE DRIVING VARIOUS SPEEDS, THE VEHICLE JERKED
                WITHOUT WARNING. THE VEHICLE WAS TAKEN TO LEXUS
  14            OF LAS VEGAS (6600 W. SAHARA AVE, LAS VEGAS, NV, 702-
  15            942-6600), BUT THE TECHNICIAN WAS UNABLE TO
                DUPLICATE THE FAILURE. THE FAILURE RECURRED AND
  16            THE VEHICLE WAS TAKEN BACK TO THE SAME DEALER.
  17            THE MANUFACTURER WAS MADE AWARE OF THE
                FAILURES AND REFERENCED TSB NUMBER: L-SB-0109-17
  18            TO THE DEALER. THE TECHNICIAN RESETTLED THE
  19            TRANSMISSION ACCORDING TO THE TSB INSTRUCTIONS.
                THE VEHICLE WAS REPAIRED. THE FAILURE MILEAGE WAS
  20            APPROXIMATELY 500.
  21
             d. DATE OF INCIDENT: November 26, 2016
  22            DATE COMPLAINT FILED: December 2, 2016
  23            NHTSA/ODI ID:    10929600
                SUMMARY: I WAS AT A STOP LIGHT THE CAR ALL OF A
  24            SUDDEN WOULD NO LONGER ACCELERATE YET THE CAR
  25            WAS IN DRIVE. I TOOK IT TO THE DEALERSHIP AND THEY
                CAN NOT REPLICATE AND SO I AM STILL DRIVING THE
  26            VEHICLE. HOPING IT WILL NOT HAPPEN WHILE DRIVING.
  27            *TR
  28
                                              Page 17
                               THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 19 of 52 Page ID #:646




   1         e. DATE OF INCIDENT: February 1, 2017
                DATE COMPLAINT FILED: October 13, 2017
   2            NHTSA/ODI ID:    11033309
   3            SUMMARY: FAULTY ACCELERATION OCCURS WHEN
                TAKING OFF FROM A STOP. AROUND 2.5 RPM, A LOUD
   4            GRINDING NOISE OCCURS AS WELL AS A STALL / LAG IN
   5            THE ACCELERATION OF VEHICLE. DANGEROUS WHEN
                ACCELERATING FROM A STOP LIGHT AND PULLING INTO
   6            INTERSECTION, VEHICLE STALLS AND THEN SOMETIMES
   7            SURGES FORWARD. COMPLAINED TO DEALER SINCE DAY 1
                OF PURCHASE. IT SEEMS TO BE GETTING WORSE AND
   8            WORSE. I HAVE CONTINUALLY BEEN TOLD THAT LEXUS
   9            HAS NOT DEVELOPED A SOLUTION AS OF YET. SO NO
                SOLUTION....THIS IS A $60K VEHICLE AND IT IS VERY
  10            DANGEROUS WHEN TRAVELING BETWEEN 0 AND 35ISH.
  11
             f. DATE OF INCIDENT: February 6, 2017
  12            DATE COMPLAINT FILED: March 19, 2017
  13            NHTSA/ODI ID:   11152280
                SUMMARY: WHEN I TRY TO ACCELERATE FROM A STOP, A
  14            LOUD GROAN CAN BE HEARD FROM SOMEWHERE IN THE
  15            POWERTRAIN. THERE IS ALSO A VIBRATION WHICH
                APPEARS TO BE COMING FROM THE TRANSMISSION AREA
  16            OF THE VEHICLE. IN ADDITION, WHEN TRAVELLING AT
  17            HIGHWAYS SPEEDS, DURING THE ACCELERATION
                PROCESS, A DELAY OCCURS FROM THE TIME I STEP ON THE
  18            GAS PEDDLE UNTIL THE VEHICLE ACCELERATES. THE
  19            HESITATION IS APPROXIMATELY 1-2 SECONDS.
  20         g. DATE OF INCIDENT: March 31, 2017
  21            DATE COMPLAINT FILED: February 2, 2018
                NHTSA/ODI ID:   11066648
  22            SUMMARY: CAR IS UNSAFE AS YOU NEVER KNOW HOW IT
  23            WILL REACT WHEN YOU PRESS THE GAS PEDAL. OFTEN
                TIMES YOU PRESS IT TO ACCELERATE A LITTLE AND IT'S
  24            LIKE YOU LET OFF THE GAS ENTIRELY. YOU THEN HAVE
  25            TO AGGRESSIVELY PRESS THE PEDAL DOWN TO WHICH IT
                REACTS WILDLY. SOMETIMES YOU BARELY TOUCH THE
  26            PEDAL AND IT TAKES OFF BUT MOST TIMES YOU GET
  27            LITTLE TO NO RESPONSE. ACCELERATION DOES NOT
                REACT LINEAR IN CONJUNCTION WITH THE GAS PEDAL.
  28
                                              Page 18
                               THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 20 of 52 Page ID #:647




   1            THIS ISSUE ONLY EXISTS AS THE CAR LEARNS YOUR
                DRIVING. CAR DRIVES FINE WHEN THIS LEARNING IS
   2            CLEARED FROM COMPUTER MEMORY. LEXUS SAYS THIS IS
   3            NORMAL BUT HOW CAN ROLLING OUT INTO TRAFFIC AND
                WAITING TO GET HIT BE NORMAL? THEY WON'T RELEASE
   4            OR UPDATE THE PROGRAMMING BECAUSE THIS WOULD
   5            THEN AFFECT THE MPG NUMBER THEY ARE CLAIMING. TO
                BE CLEAR, GENTLY START TO PULL OUT TO MERGE INTO
   6            TRAFFIC, PRESS GAS PEDAL TO GET OUT OF THE WAY OF
   7            CARS COMING AT YOU AND NO REACTION FROM CAR. BIG
                DEAD SPOT IN THE PEDAL RANGE . NOW CARS ARE
   8            CLOSING IN SO YOU HAVE TO STOMP THE GAS TO SAVE
   9            YOURSELF. HAPPENS CONTINUOUS ONCE CAR LEARNS
                YOUR DRIVING. THIS IS ALL IN THE NORMAL MODE
  10            DEFAULT SETTINGS FOR POWERTRAIN. [emphasis added]
  11
             h. DATE OF INCIDENT: March 31, 2017
  12            DATE COMPLAINT FILED: February 20, 2018
  13            NHTSA/ODI ID:     11073880
                SUMMARY: PURCHASED NEW CAR MARCH, 2017. FAULTY
  14            ACCELERATION OCCURS FROM START TO 40MPH. THIS
  15            HAPPENS ON SIDE STREETS AND INTERSTATES. DOES NOT
                MATTER WHERE YOU ARE DRIVING. RAIN OR SHINE, THIS
  16            IS A DAILY OCCURANCE. WENT TO LEXUS IN CHARLOTTE,
  17            N.C. FOR THE 5TH TIME REGARDING THIS PROBLEM. MY
                10,000 MILE INSPECTION WAS DUE AND THEY SAID THAT IT
  18            IS A SOFTWARE PROBLEM AND NOT SURE WHEN IT WILL
  19            BE FIXED. DID NOT OFFER ANY OTHER SUGGESTIONS. I
                STARTED TO SEE LEXUS REGARDING THIS PROBLEM
  20            AFTER 1 MONTH OF OWNING CAR. WORRIED ABOUT MY
  21            SAFETY AND MY PASSENGERS REGARDING THIS ISSUE
                WITH THE ACCELERATION. LACK OF RESPONSE FROM
  22            LEXUS IS VERY DISAPPOINTING ESPECIALLY THE AMOUNT
  23            OF MONEY I SPENT ON MY CAR.
  24         i. DATE OF INCIDENT: August 23, 2017
  25            DATE COMPLAINT FILED: March 15, 2018
                NHTSA/ODI ID:  11079521
  26            SUMMARY: FROM THE FIRST WEEK I PURCHASED THIS
  27            NEW 2017 LEXUS RX350, I NOTICED THAT RAPID
                ACCELERATION IS NOT POSSIBLE. THERE IS A
  28
                                              Page 19
                               THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 21 of 52 Page ID #:648




   1            MOMENTARY HESITATION AFTER DEEPLY AND RAPIDLY
                DEPRESSING THE ACCELERATOR. THIS IS MOSTLY
   2            NOTICED WHEN AGGRESSIVELY PULLING INTO A TRAFFIC
   3            LANE SAY, FROM A SIDE STREET OR PARKING LOT, OR
                WHEN ATTEMPTING TO PASS ANOTHER VEHICLE. WHEN
   4            THE ACCELERATOR IS RAPIDLY PRESSED TO THE FLOOR,
   5            THE RPM'S NEARLY RED-LINES BUT THE VEHICLE DOESN'T
                ACCELERATE FOR NEARLY A SECOND, WHICH SEEMS A
   6            DANGEROUSLY LONG TIME WHEN YOU'RE IN TRAFFIC.
   7
                THIS IS NOT ONLY AGGRAVATING, SEEING I PAID SO MUCH
   8            FOR WHAT IS ADVERTISED AS AND SUPPOSED TO BE A
   9            HIGHLY RATED CAR BUT IS DANGEROUS THIS CAR CAN
                NOT ACCELERATE AS RAPIDLY AS IT SHOULD.
  10
  11            I MADE THE DEALER AWARE OF THE PROBLEM AND HE
                SAID IT IS A KNOWN ISSUE WITH SOME OF THE CARS AND
  12            IT IS FIXABLE BUT CAN'T UNTIL IT IS APPROVED BY SOME
  13            GOVERNMENT AGENCY.

  14            THE CAR IS LESS THAN 6 MONTHS OLD WITH LESS THAN
  15            6,000 MILES AND I FEEL IT IS NOT SAFE AND DON'T WANT
                IT ANYMORE UNLESS IT CAN BE FIXED VERY SOON.
  16
  17         j. DATE OF INCIDENT: October 27, 2017
                DATE COMPLAINT FILED: May 8, 2018
  18            NHTSA/ODI ID:   11092487
  19            SUMMARY: THE PROBLEM IS IN THE LEARNING ABILITY
                OF THE EIGHT-SPEED AUTOMATIC ELECTRONICALLY
  20            CONTROLLED TRANSMISSION (ECT) IN MY WIFE’S LEXUS
  21            2017 RX 350. IT HAS DELAY OF 2 TO 3 SECOND IN
                ACCELERATING OCCASIONALLY AFTER A STOP OR WHEN
  22            TRYING ACCELERATED IN A NORMAL DRIVE… IT DOES
  23            NOT HAPPEN AS EXPECTED.
  24         k. DATE OF INCIDENT: December 26, 2017
  25            DATE COMPLAINT FILED: January 4, 2018
                NHTSA/ODI ID:  11058545
  26            SUMMARY: TL* THE CONTACT OWNS A 2017 LEXUS RX350.
  27            WHILE DRIVING VARIOUS SPEEDS, THE VEHICLE BEGAN
                TO HESITATE WHILE THE ACCELERATOR PEDAL WAS
  28
                                              Page 20
                               THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 22 of 52 Page ID #:649




   1            DEPRESSED. THERE WERE NO WARNING INDICATORS
                ILLUMINATED. THE VEHICLE WAS TAKEN TO AN
   2            UNKNOWN LOCAL DEALER, BUT THE CAUSE OF THE
   3            FAILURE COULD NOT BE DETERMINED. THE VEHICLE WAS
                TAKEN TO ANOTHER DEALER (BELL LEXUS NORTH
   4            SCOTTSDALE, 18555 N. SCOTTSDALE, SCOTTSDALE, AZ
   5            85255) WHERE IT WAS DIAGNOSED THAT THE COMPUTER
                SOFTWARE NEEDED TO BE UPDATED. THE CONTACT TOOK
   6            THE VEHICLE BACK TO THE UNKNOWN LOCAL DEALER
   7            AND WAS INFORMED THAT THE FAILURE COULD NOT BE
                REPAIRED. THE VEHICLE WAS BEING SERVICED AS A
   8            LEMON LAW VEHICLE. THE MANUFACTURER WAS
   9            NOTIFIED AND CONFIRMED THE INFORMATION PROVIDED
                BY THE DEALER. THE FAILURE COULD NOT BE REMEDIED.
  10            THE FAILURE MILEAGE WAS APPROXIMATELY 4,500.
  11
             l. DATE OF INCIDENT: January 9, 2018
  12            DATE COMPLAINT FILED: January 10, 2018
  13            NHTSA/ODI ID:    11061630
                SUMMARY: AT 1800 MILES, VEHICLE STARTED TO
  14            HESITATE WHEN PRESSING ON GAS PEDAL. WHEN
  15            ACCELERATING FROM STOP, VEHICLE IS HESITATING AND
                STUDDERING VERY BADLY. THIS IS AFFECTING
  16            ACCELERATING AND CAUSING A SEVERE SAFETY ISSUE
  17            WHILE DRIVING. WHILE AT HIGHWAY SPEEDS, VEHICLE
                CONSTANTLY IS LUNGING HESITATING WHEN TRYING TO
  18            MERGE INTO TRAFFIC. THIS HAS ALMOST CAUSED 3
  19            ACCIDENTS AS IN STOP AND GO TRAFFIC, WHEN PRESSING
                ON GAS TO ACCELERATE, CAR IS SHUDDERING AND NOT
  20            FINDING RIGHT GEAR. DO NOT FEEL SAFE IN CAR. FEELS
  21            LIKE CAR IS GOING TO STALL OUT !!
  22         m. DATE OF INCIDENT: February 9, 2018
  23            DATE COMPLAINT FILED: February 9, 2018
                NHTSA/ODI ID:  11071944
  24            SUMMARY: THE VEHICLE EXPERIENCES A DANGEROUS
  25            ACCELERATION DELAY AT CERTAIN SPEEDS. THIS IS NOT
                A MINOR DELAY, BUT ONE THAT IS LARGE ENOUGH TO
  26            CAUSE AN ACCIDENT. WHEN PULLING ONTO AN
  27            INTERSTATE RAMP OR PASSING ANOTHER VEHICLE, THIS
                PROBLEM BECOMES A HUGE SAFETY CONCERN. YOU
  28
                                              Page 21
                               THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 23 of 52 Page ID #:650




   1            NEVER REALLY KNOW WHEN IT WILL HAPPEN, SO THERE
                IS NO CONFIDENCE IN THE REACTION OF THE VEHICLE. I
   2            CURRENTLY HAVE 2000 MILES ON THIS AND IT HAS BEEN
   3            A PROBLEM SINCE DAY ONE. IT SEEMS TO BE GETTING
                WORSE.
   4
   5         n. DATE OF INCIDENT: May 1, 2018
                DATE COMPLAINT FILED: November 18, 2018
   6            NHTSA/ODI ID:  11152280
   7            SUMMARY: 1. CONSTANT JERKING SENSATION OCCURS
                BEFORE VEHICLE SHIFTS INTO LOWER GEARS WHILE AT
   8            RELATIVELY LOW SPEEDS AND THROTTLE SETTINGS (25-
   9            45 MPH, STOP AND GO CITY DRIVING, MAINTAINING
                SPEED).
  10
  11            2. WHEN MINIMAL INCREASE IN POWER IS NEEDED OR A
                MILD GRADE IS ENCOUNTERED, ADDITIONAL THROTTLE
  12            PRESSURE SEEMS ONLY TO RESULT IN LOSS OF POWER
  13            UNTIL THE TRANSMISSIONS SHIFTS INTO SOME LOWER
                GEAR. THE VEHICLE THEN ACCELERATES TOO RAPIDLY,
  14            FOLLOWED BY THE NEED TO REDUCE THROTTLE
  15            PRESSURE OR APPLY BRAKES - WHICH IN TURN CAUSES
                THE TRANSMISSION TO SHIFT BACK TO A HIGHER GEAR.
  16            THE SEQUENCE THEN REPEATS ITSELF.
  17
                3. NOTE: POOR DRIVABILITY ISSUES ARE REDUCED WHEN
  18            THE ENGINE IS COLD. ALSO KEEPING RPM ABOVE 2000
  19            HELPS.
  20            4. DEPENDING ON DRIVING CONDITIONS, THE VEHICLE
  21            WILL ACCELERATE WELL WHILE SHIFTING UP THROUGH
                THE GEARS BUT SEEMS TO LOOSE POWER AS RPM DROPS,
  22            FORCING A DOWNSHIFT OR INCREASED THROTTLE
  23            POSITION.
  24            5. WHEN UNDER SLIGHT ENGINE LOAD, THE SUSPENSION
  25            SEEMS TO AMPLIFY ROAD BUMPS, TO THE EXTENT OF
                FINDING BUMPS WHERE THERE ARE NONE. THIS
  26            CONDITION IS REDUCED WHILE AT IDLE THROTTLE
  27            SETTINGS AND COASTING.
  28
                                              Page 22
                               THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 24 of 52 Page ID #:651




   1            6. A RECENT DRIVE THROUGH THE MOUNTAINS PROMPTED
                ME TO RESORT TO MANUALLY SHIFTING THE
   2            TRANSMISSION TO IMPROVE DRIVABILITY BECAUSE OF
   3            HILLS AND CURVES.

   4            7. I FREQUENTLY RESORT TO DRIVING IN S4 EXCEPT FOR
   5            INTERSTATE DRIVING SO AS TO KEEP RPM ABOVE 2000 TO
                IMPROVE DRIVABILITY.
   6
   7            8. FREQUENTLY THE ENGINE FEELS TO BE MISSING,
                RESULTING IN VIBRATION THROUGH STEERING WHEEL
   8            AND ACCELERATOR PEDAL.
   9
                9. ON FOUR OCCASIONS SINCE OWNERSHIP THE RX HAS
  10            SUDDENLY AND EXPECTANTLY ACCELERATED FOR
  11            UNKNOWN REASONS, FORCING EMERGENCY BREAKING.
                THIS IS AN EXTREME SAFETY ISSUE.
  12
  13            10. WHEN USING CRUISE CONTROL (~65 MPH) AND IF THE
                SET SPEED IS REDUCED A COUPLE OF MPH, THE RPM JUMPS
  14            TO 6,000.
  15
                11. TRANSMISSION SLOW TO CHOOSE A GEAR WHEN
  16            ACCELERATING INTO TRAFFIC.
  17
             o. DATE OF INCIDENT: May 17, 2018
  18            DATE COMPLAINT FILED: July 11, 2018
  19            NHTSA/ODI ID:   11110843
                SUMMARY: THE TRANSMISSION ON THIS VEHICLE IS BAD!
  20            THE DEALER KEEPS SAYING IT'S NORMAL IN THE
  21            LEARNING PHASE, BUT THERE IS NO WAY ALL OF THIS
                SPUTTERING AND HESITATION IS NORMAL FOR ANY
  22            VEHICLE, LET ALONE A LUXURY ONE. THE TACHOMETER
  23            JUMPS, JERKS AND SPUTTERS AS WELL IF YOU WATCH IT…
  24         p. DATE OF INCIDENT: May 26, 2018
  25            DATE COMPLAINT FILED: July 31, 2018
                NHTSA/ODI ID:   11114970
  26            SUMMARY: THIS CAR EXPERIENCED AN UNINTENDED
  27            ACCELERATION AT THE TOP OF MY DRIVEWAY WHILE
                BEING PUT INTO PARK. THE CAR TOOK OFF AND HIT THE
  28
                                              Page 23
                               THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 25 of 52 Page ID #:652




   1            CENTER POSTS OF THE TWO CAR GARAGE AND ONLY
                STOPPED BECAUSE IT WAS CAUGHT ON THE SUPPORTS IN
   2            THE FOUNDATION.
   3
                WE HAD EXPERIENCED THIS SUDDEN UNINTENDED
   4            ACCELERATION SEVERAL TIMES DURING THE FIRST YEAR
   5            WE OWN THE CAR WHEN WE WERE GETTING ONTO THE
                HIGHWAY. WE DID REPORT IT WHEN WE BROUGHT THE
   6            CAR IN FOR A SERVICE, THEY WERE AWARE OF THE
   7            COMPLAINT BUT AT THAT TIME THERE WAS NO REMEDY
                FOR THE COMPUTER SLASH TRANSMISSION ISSUE. I WAS
   8            PARKING THE CAR AT THE TOP OF THE DRIVEWAY, MY
   9            FOOT WAS GOING ON TO THE BREAK AND THE CAR
                UNINTENTIONALLY ACCELERATED AND FLEW THROUGH
  10            THE AIR INTO THE CENTER POST OF A 2 CAR GARAGE. I
  11            LUCKILY WAS NOT PHYSICALLY INJURED BUT WAS
                EMOTIONALLY DISTRAUGHT. IT TOOK DOWN BOTH
  12            GARAGE DOORS AND THE CENTER PILLAR ALL OF WHICH
  13            HAD TO BE REBUILT AND REPLACED.

  14         q. DATE OF INCIDENT: June 2, 2018
  15            DATE COMPLAINT FILED: June 7, 2018
                NHTSA/ODI ID:   11100367
  16            SUMMARY: VEHICLE SOMETIMES WILL VIOLENTLY
  17            SURGE FORWARD WHEN TAKING OFF. THE RESPONSE OF
                THE ACCELERATOR IS VERY INCONSISTENT. SOMETIMES,
  18            YOU CAN HARDLY GET THE VEHICLE TO GO, AND OTHER
  19            TIMES IT WILL JUST EXPLODE FORWARD WITH JUST THE
                SMALLEST AMOUNT OF PRESSURE APPLIED TO THE
  20            PEDAL.THIS CAUSED ME TO RUN INTO THE DITCH. VERY
  21            UNSAFE.
  22         r. DATE OF INCIDENT: June 7, 2018
  23            DATE COMPLAINT FILED: June 7, 2018
                NHTSA/ODI ID:   11100369
  24            SUMMARY: THERE IS A HUGE DELAY IN ACCELERATION.
  25            SOMETIMES, WHEN MERGING OR PASSING, THERE IS A
                VERY NOTICEABLE DEAD SPOT WHERE THE VEHICLE WILL
  26            NOT RESPOND WHEN YOU NEED IT TO. THROTTLE
  27            RESPONSE ALSO IS OFTEN VERY JERKY AND DIFFICULT TO
                DRIVE. THIS HAS BEEN A PROBLEM SINCE I BOUGHT IT.
  28
                                              Page 24
                               THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 26 of 52 Page ID #:653




   1            LEXUS SAYS THIS IS NORMAL AND OFFERS NO SOLUTIONS.
                MANY PEOPLE SEEM TO BE HAVING PROBLEMS WITH THIS
   2            VEHICLE, PLEASE MAKE LEXUS ISSUE A RECALL.THIS CAR
   3            WAS VERY EXPENSIVE.

   4         s. DATE OF INCIDENT: July 7, 2018
   5            DATE COMPLAINT FILED: July 7, 2018
                NHTSA/ODI ID:   11150133
   6            SUMMARY: HESITATION UPON ACCELERATION. THE
   7            ENGINE DOES NOT RESPOND IN A LINEAR MANNER WHEN
                PRESSING THE GAS PEDAL.
   8
   9         t. DATE OF INCIDENT: July 12, 2018
                DATE COMPLAINT FILED: July 17, 2018
  10            NHTSA/ODI ID:   11111882
  11            SUMMARY: OFTEN TIMES I PRESS THE GAS PEDAL TO
                ACCELERATE A LITTLE AND IT'S LIKE YOU LET OFF THE
  12            GAS ENTIRELY. YOU THEN HAVE TO AGGRESSIVELY PRESS
  13            THE PEDAL DOWN TO WHICH IT REACTS WILDLY.
                SOMETIMES YOU BARELY TOUCH THE PEDAL AND IT
  14            TAKES OFF BUT MOST TIMES YOU GET LITTLE TO NO
  15            RESPONSE. ACCELERATION DOES NOT REACT LINEAR IN
                CONJUNCTION WITH THE GAS PEDAL. A SAFETY ISSUE
  16            WHEN YOU TRY AND ENTER INTO TRAFFIC.
  17
             u. DATE OF INCIDENT: March 31, 2019
  18            DATE COMPLAINT FILED: April 1, 2019
  19            NHTSA/ODI ID:   11193046
                SUMMARY: THE CAR ABRUPTLY JERKS FORWARDS OR
  20            SLOWS DOWN WHEN SWITCHING GEARS. THERE IS A
  21            KNOCKING SOUND WHEN YOU ACCELERATE. THE RPM
                INCREASE TO 6K-7K BEFORE THE NEXT GEAR IS ENGAGED
  22            AND THEN CAR ABRUPTLY THRUSTS FORWARD. THE CAR
  23            ACCELERATES AND DECELERATES RANDOMLY. THIS CAR
                CANNOT BE DRIVEN SAFELY IN THIS CONDITION. THE CAR
  24            ONLY HAVE 1116 MILES AND IS A 2019 MODEL.
  25
  26
  27
  28
                                              Page 25
                               THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 27 of 52 Page ID #:654




   1         71.      Lexus RX 350 owners also reported the 8-Speed Transmission
   2   Defect in online forums (spelling and grammar mistakes corrected):
   3   Club Lexus Complaints5
   4
             a. January 5, 2016: “I am a new member and first time Lexus owner of
   5            the 2016 RX 350. I am finding a real hesitation issue with my car. I
   6            took it into the dealer and after several days told me it is working as it
                should?
   7
   8               Am I the only one with this problem? Please let me know if anyone
                   else has it. I am in conversation with Lexus HQ about this issue.”
   9               [emphasis added].
  10
             b. January 6, 2016: “I also think this is a transmission issue. It seems like
  11            it wants to shift to 2nd or 3rd gar way to early unless you are
  12            aggressive with throttle. I find to make a smooth acceleration you have
                to give a little extra off the line then let up on throttle approaching 3k
  13            rpm.”
  14
             c. “I find it happens at pulling out if I am not fast enough on the gas,
  15            when I cruising along with normal traffic and not pushing the gas more
  16            than is necessary to pace the traffic. The most recent place I had it was
                going on the turnpike ramp and while building speed it hesitated quite
  17            a                                                                     bit.
  18
                   Sounds like many of you think it is the transmission? What can we do
  19               to get Lexus to get us a fix? I did notice it was worse in eco mode but
  20               still does it regardless of the mod I put it in.”
  21
             d. January 7, 2016: So you are saying it is most likely a transmission
  22            issue, may well be but my Lexus dealer says it is working "as it
  23            should"               nothing                to                 fix!
  24               If others share this problem with their dealers maybe we can get Lexus
  25               to correct this for us?”
  26
  27         5
               https://www.clublexus.com/forums/rx-4th-gen-2016-present/808183-
  28   hesitation-problem-at-various-speeds-tsb-info-post-159-a.html

                                                  Page 26
                                   THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 28 of 52 Page ID #:655




   1         e. January 8, 2016: “What I don't understand is when my dealer loaned
                me a 2015 RX 350 it was powerful, quick and solid acceleration I
   2            never had any hesitation. Then I got my 2016 back and it has the
   3            hesitation. It seems they need to work the "bugs" out of the 2016.”

   4         f. January 11, 2016: “I'm noticing the same problem - hesitation and
   5            vibration at lower speed and climbing hills. Feels like when you're
                driving stick and in a non-optimal gear. Harder to diagnose b/c the
   6            display doesn't tell me which gear I'm in.
   7
                Eco mode is the worse. Normal mode feels slightly lacking, and Sport
   8            mode feels overly aggressive. Would love to hear insights from
   9            whoever has their first service appt. We're only at 600 miles, so we're
                a ways away.
  10
  11            I hope it's something that Lexus can and will easily update with
                software.”
  12
  13         g. January 11, 2016: “I think Lexus, in trying to get great EPA numbers,
                mapped the tranny to shift way too soon in normal mode. Seems to
  14            want to keep the RPM around 1250 which is too low for any kind of
  15            acceleration. I am finding myself pushing the shift lever to the left to
                drop it a couple of gears rather than just push even harder on the gas.
  16
  17            I doubt the Lexus will fix this as their new 8 speed is helping their
                EPA numbers. It needs to be somewhere between normal and sport,
  18            wish that **** was adjustable in between! Accelerating gently is the
  19            worst, get a little more aggressive with the gas on starting out helps.”
  20         h. February 2, 2016: “…This one is pretty stressful issue for me. One of
  21            my experience: It doesn't feel like I'm driving with V6, 3.5L engine.
                Especially, when I accelerate the pedal at the starting point, rpm goes
  22            to around 1500 - 1700 rpm, but the car's response is not as I expect.
  23            This is the same at the various speed range. Please tell me, how’s your
                car?”
  24
  25         i. February 7, 2016: “At lower RPMs, under 2000, you can not only feel
                it but see it on the tach. The RPM will jump up and down about 100-
  26            200rpm. Give it more gas and it gets worst until you push the pedal to
  27            the point it downshifts. This can be rather disconcerting as the 4RX
                wants so badly to keep the rpm low.
  28
                                                Page 27
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 29 of 52 Page ID #:656




   1
                Going up a hill where you are under 2000 rpm and adding a little gas
   2            will do it bad enough that I not only feel it but can see the rpm
   3            changing on the tack. This will also be joined by the "howl" from the
                engine unless you force it to downshift.
   4
   5            I will bring this up to my dealer in a few weeks at the 5K. I have driven
                many RX loaners and even owned one and never felt this excellent 6
   6            cylinder do this. I have even tried a tank of higher octane with no
   7            change in this studder.”

   8         j. June 2, 2016: “It should not have anything to do with how many gears
   9            a vehicle has. I owned and drove BMW's with 5,6 and 8 speed
                transmissions. If anything, the 8 speed BMWs are the fastest *and
  10            smoothest* accelerating vehicles which I have driven.
  11
                I find it shameful that Lexus stores and HQ are giving all of you and I
  12            now see myself as well a 'brush off' that the hesitations and mis-shifts
  13            during accelerarion are somehow normal and should be acceptable.
                This combined with the engine 'drone' and vibration complaints which
  14            I too started noticing shortly after taking delivery of and leaving the
  15            dealer.

  16            What is really sad is how long all of the new 2016 RX complaints have
  17            gone on without resolution.
  18            My first and last Lexus...”
  19
             k. August 8, 2016: “Bumping this back up so Lexus will take notice. My
  20            f sport is way too challenging to drive smooth off the line with throttle
  21            inputs that keep the eco light on. Never had this issue with my 3rx.
                Idle is smooth but light acceleration is very challenging, kind of lumpy
  22            feeling. You have to peddle the throttle to get some smoothness. Near
  23            impossible to have a smooth take off and light acceleration in this car.
                As others noted, aggressive starts are butter smooth. Fix this Lexus!
  24            One reason we did not get a pilot or mdx was due to their terrible 9
  25            speed. Super disappointed Lexus' 8 needs tuning too. The 5k oil
                change theory is questionable too...especially because my car is super
  26            smooth when accelerating moderate to full throttle.”
  27
  28
                                                Page 28
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 30 of 52 Page ID #:657




   1         l. November 8, 2016: “Has anyone noticed during slowdowns into
                traffic from high speeds I experience transmission clunk going into
   2            low gear when drastically slowing down, I also get it if I am going
   3            slow and then almost floor it to say merge into another lane it like
                slams into gear. I remember getting this same low speed clunk in my
   4            2000 GS it would always due.
   5
                It doesn't always happen but enough for it to be noticeable and
   6            annoying from 60K truck.
   7
                Hoping maybe they will come up with some kind of software
   8            upgrade.”
   9
             m. November 8, 2016: “Does your f sport vibrate at 13-1400rpm? I test
  10            drive a rx350 last week just to see what people are complaining about.
  11            And oh boy, did it vibrates. Especially around the floor. It fells like
                when I first learn how to drive a manual transmission. It's like going
  12            10mph in firths gear and dropping it to 4th gear instead of 2nd. The
  13            whole car vibrate. I can't believe Lexus don't acknowledge this and fix
                it.”
  14
  15         n. November 10, 2016: “Who can we notify at Lexus corporate about
                this issue? I've noticed this more frequently and feel (pardon my
  16            choice of word) retarded when driving. Did the 3RX ever display this
  17            symptom?”
  18         o. December 3, 2016: “Brand new owner of 2017 RX350 and first time
  19            owner of a Lexus, bought car for my wife. Definitely disappointed
                with hesitation, unfortunately didn't notice hesitation during test
  20            drives. We only have 600 miles on car, I will be talking to service
  21            advisor but I'm sure he will say nothing is wrong with car. I'm already
                disappointed with this purchase. I'm commenting on this post so that
  22            people will know same problem exist in 2017 models as well.”
  23
             p. December 6, 2016: “I also have the hesitation problem. I did not
  24            realize it until the dealer gave me a loaner rx for another problem and
  25            the loaner was an identical RX 2016 model. The drive home in the
                loaner was eye-opening. I immediately noticed that the performance
  26            of the loaner car was outstanding. It was the way my first RX in 2010
  27            performed. The dealer couldn't fix my 2016. Lexus corporate told
                them they know about the problem but do not have a fix yet. One
  28
                                               Page 29
                                THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 31 of 52 Page ID #:658




   1            will be coming, but they don't know when. I have opened a claim at
                corporate” [emphasis added].
   2
   3         q. December 8, 2016: “SOME GOOD NEWS! I have a good friend that's
                a master mechanic at a Lexus dealership. I started *****ing about he
   4            the problems I have with my 16' RX350 concerning the Transmission
   5            lag problem and also the vibration droning issue. He said Lexus is
                aware of the issues and it will be fixed. Lexus plans to tackle the
   6            transmission issue first (really soon I'm told) and then address the
   7            vibration problem later on. There won't be recalls or notices to
                customers, but the problems will be fixed when cars are brought in
   8            for their services” [emphasis added].
   9
             r. December 8, 2016: “Can someone post any more evidence that there
  10            is indeed a TSB? If there was, Id imagine someone would have posted
  11            something. FWIW, my advisor claims that Lexus does not have
                learning transmissions like many of the german cars do. Mine hesitates
  12            the same it did from day 1 and now im over 10k miles. Sad to hear the
  13            2017 has it too.”

  14         s. December 12, 2016: “Same issue as everyone else. First time Lexus
  15            owner and am highly disappointed in the ride not being smooth. The
                car seems so clunky at low speeds when taking it easy on acceleration.
  16            The RPMs jump all around and it seems like the transmission has no
  17            idea what to do. I took it in to service for both the hesitation and
                vibration and they said they noticed it but that Lexus did not have a
  18            fix for it and there is no estimate on when there will be a resolution.
  19            That is just ridiculous....54K for a new car and am already having
                these kinds of issues.”
  20
  21         t. December 15, 2016: “It really is dangerous, just that second of
                hesitation of bucking on hard accerlation can really get you in trouble.
  22            This is obvious issue I don't understand how there isn't a fixed yet and
  23            it is also in 2017, had one for a loaner and it did same exact issues.
                Let's hope they come up with flash for software soon...” [emphasis
  24            added].
  25
             u. January 10, 2017: “we purchased our 2016 RX in July and took it to
  26            the dealer in early August . At that time a tech when with me for a
  27            drive and confirmed that we had hesitation problem he stated that they
                had just heard about the issue from Lexus and that a fix was in the
  28
                                                Page 30
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 32 of 52 Page ID #:659




   1            works.. In early September we were told that the fix was being tested
                and needed to have government approval b4 being released. Most
   2            likely the fix would be ready in November.....we are still being told
   3            the same thing today two months after November .. can't get anyone
                interested in resolving the issue.... maybe a software patch is what is
   4            needed ....I don't know but I do know that with all the hype about
   5            customer satisfaction pitched by Lexus.........it feels a whole lot more
                like customer abuse .....to me.”
   6
   7         v. January 25, 2017: “sad to report that after enjoying smoother throttle
                response on premium for 5 tanks, things reverted. Sad how we cant
   8            get a straight story from Lexus and its dealers...there is a fix, there
   9            isn’t a fix, there’s no problem, Lexus knows and working on a fix, it's
                coming...”
  10
  11            w. February 13, 2017 “I just had mine done, but honestly I haven’t
                really felt any difference. Still have vibration and drone. While I was
  12            there I test drove another RX and it was significantly smoother than
  13            mine. So apparently the degree of vibration and drone varies from car
                to car. Wouldn’t expect that from Lexus.”
  14
  15               a. “Did the TSB resolve the hesitation though? I don't think a
  16                  transmission programming fix would alleviate the vibration and
                      droning.”
  17               b. “Not at all, when I slow down and turn a corner hit the gas it
  18                  just lugs and drones. I am just so disgusted. Honestly I think it
                      got worse.”
  19
  20         x. February 13, 2017: “This is why posting the TSB will be helpful.
                Many times, a dealer will deny that such a TSB exists or say ‘they
  21            cannot find it’.”
  22
             y. February 23, 2017: “I had the TSB done, but it not help my issue at
  23            all, in fact it might have made it worse.
  24
                I didn't really have hesitation to begin with. My issue is on normal
  25            acceleration, the car will shift into 4th or 5th gear and the RPMs will
  26            drop way down to 1200, and I get a considerable amount of drone and
                vibration until I step on the accelerator and it downshifts. This is so
  27            annoying, can’t believe this is a $55k Lexus. One of the worst vehicles
  28            I have owned. I cringe every time I see those Lexus commercials
                                               Page 31
                                THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 33 of 52 Page ID #:660




   1            saying ‘experience amazing.’ Yeah, I’m amazed someone hasn’t
                driven one of these through a dealership window.”
   2
   3         z. March 1, 2017: “I took my 17 F-Sport to the dealer to apply the TSB,
                but they said that my car does not need one and has the latest software,
   4            even though I got it in November of 16. I did ask them for the print-
   5            out of TSB, but they only gave me first 3 out of 5 pages. Attached.

   6            BTW, I still have hesitation in the transmission. The service tech that
   7            was working with me has same RX and issues with transmission but
                did not know about TSB.”
   8
   9            aa. March 2, 2017: “Does anyone known the new software version
                NON F-sport for the TCM. I had mine done and could not tell any
  10            difference. I wonder if they installed the latest version.
  11
                Also, what is the difference that you are feeling. Does it hold the gears
  12            out any longer? That's really the issue. My 4th to 5th gear switch is
  13            horrible; it just lugs an drones until you step on the gas harder for it to
                down shift.”
  14
  15         bb.January 2, 2017: The lugging and delay to downshift when in higher
  16            gears is still there, that’s all about MPG, and many new Lexus are
                conservative like that. I’m looking for off the line changes, not under
  17            heavy throttle, just light acceleration is where the original mapping
  18            was terrible.
  19            I do wonder about the placebo effect as I’m not as convinced as I was
  20            when I got my car back that a lot has changed. I will check with my
                dealer to see if they applied the TSB correctly.
  21
  22         cc. March 3, 2017: “We took delivery of a 2016 RX350 about a year ago.
                 It has most all of the options. We have had 3 other Lexus vehicles and
  23             have been extremely satisfied with them. But this one has drivability
  24             issues! Is anyone else having drivability issues with the 2016 RX350?
                 Ours hesitates/stumbles/shutters while accelerating below 40 mph.
  25             We understand it is a known problem which Lexus has been unable to
  26             fix to date! We have had it into the shop on at least four occasions.
                 They recently re-programed the system, which has not corrected
  27             the problem” [emphasis added].
  28
                                                Page 32
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 34 of 52 Page ID #:661




   1         dd.March 3, 2017: “Our 2016 RX350 has significant
   2            hesitation/stumbling/surging issues during acceleration. Lexus has
                just completed a service bulletin which has not corrected the
   3            issues. In addition, when using adoptive cruise control the
   4            transmission sometimes does not upshift completely unless cruise is
                disconnected and reconnected. We are very disappointed” [emphasis
   5            added].
   6
                ee. March 5, 2017: “It’s interesting how some of us felt no difference
   7            and others can’t believe the difference. I wish I knew what version I
   8            had and what was installed. Starting to think they used multiple
                versions throughout the 2016/17 build. Even after the TSB it still lugs
   9            when going from 4th to 5th gear. I just shift manually, its the only way
  10            I can tolerate the transmission.”
  11
             ff. March 13, 2017: “I had mine done on Friday and it was much worse.
  12
                 Saturday I reset the ECU by unplugging the battery, since then it
  13             seems better but I wouldn't say great. In sport mode it is much more
                 aggressive. For those in the know, do you think the reprogramming
  14
                 took when I reset the ECU. I am going to drive for a while, but I
  15             wonder if it needed to go back to dealer. Is there any way to check to
                 see if it was done correctly?”
  16
  17         gg.March 15, 2017: “Unfortunately, the fix hasn't worked for me. I had it
                applied correctly according to the dealer but there is no appreciable
  18
                difference. Disappointed with the crappy off the line acceleration
  19            under light throttle.”
  20
             hh.March 21, 2017: “Don't think the ‘TSBs’ are treated same as a
  21            "Recall" wherein you get a notification of the Recall, not so for
                TSB???
  22
  23            Dealer service rep was unaware of TSB for ‘smoother shifting’ when
                I brought it to his attention.”
  24
  25         ii. March 29, 2017: “I’m incredibly disappointed that after wasting so
  26             much time with this TSB, Lexus has not delivered. How hard can it be
                 to get this right? I would gladly lose all the MPG gains to have the
  27             smooth 6 speed in my 3RX.”
  28
                                               Page 33
                                THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 35 of 52 Page ID #:662




   1         jj. March 29, 2017: “You are not alone. This is a huge disappointment.

   2            I have my appointment on Monday, and they are not acknowledging
   3            the problem at all. In fact, they are completely denying there is a TSB
                to fix it. I can see the Canada print out in this thread. Does anybody
   4            have the actual proof of the TSB notice so I can show it to them?
   5            Thank You.”

   6         kk.March 30, 2017: I took my RX to the local dealer last week to get the
   7            transmission flashed as part of the TSB fix to address the Hesitation
                problem at low speeds for my 2017 RX .
   8
   9            However, the update was denied as my VIN did not fall into the range
                specified in the TSB. Dealer used the same talking points that the
  10            vehicle is performing normally, and Lexus tech will be notified about
  11            the droning noise during acceleration

  12            Disappointed!!
  13            How can they botch something that is widespread? The acceleration
                is pathetic until the vehicle reaches 30 mph +
  14
  15            I know two of my friends who bought their RX in the month of Jan
                and Feb also are facing the same issue. Apparently, this TSB is
  16            specific to last 5 of Vin # less than 39500.”
  17
  18            ll. Lets all face it, Lexus dropped the ball big time. We certainly did
                not get Lexus smooth here. I've taken this issue all the way up to the
  19            top. Seems to me as long as they’re selling, nothing will be done. I've
  20            actually received much better service from Chevy and Dodge. Lexus
                is just selling a name now. I leased my daughter a new Toyota Camry
  21            base model. That 4cyl powertrain is so much smoother than my Lexus.
  22            There is no hesitation, vibration or drone. That Camry cost less than
                half the price of my Lexus. What a disappointment this RX is. The
  23            only thing I can do at this point is to convince anyone I know who’s
  24            considering a Lexus is to stay away.................”
  25         mm. April 6, 2017: “Trying to get the TSB applied but my dealership
  26           says my VIN is not covered but it is according to the paperwork I saw.
               2016 F-Sport AWD built in May 2016. They want me to pay a $150
  27           diagnostic fee first no way.”
  28
                                               Page 34
                                THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 36 of 52 Page ID #:663




   1               a. “What a rip off. File a complaint with Lexus. They read these
   2                  forums but won't acknowledge that the TSB hasn't been a
                      success for all affected cars.”
   3
   4               b. “Already done, I have a case # and hope to hear from a case
                      specialist by early next week. That was the best the Lexus US
   5                  consumer relations rep could do for me.
   6
                      Yeah, I was shocked when heard I would have to pay a $150 fee
   7                  first. If my VIN falls within the affected range, it should be no
   8                  questions asked for being less than a year old. Being our first
                      Lexus, this whole situation makes me question returning to their
   9                  brand in future automobile purchases.
  10
             nn.April 8, 2017: “Don't buy a Lexus. We should all form a class action
  11
                suit.”
  12
             oo.May 1, 2017: “I took my vehicle to dealer two months ago, and they
  13
                say they fixed it, and honestly, driving in ECO scares me, b/c it
  14            just doesn't do it's job to get me on the highway safely. Then, the
                normal mode is only a bit better, and the only way to drive the vehicle
  15
                safely is in the sport mode and I don't know if it's good to drive it in
  16            sport all the time. I feel like I'm fixing to fly off the highway. Should
                I do the battery myself? Is there anything I must do first other than
  17
                disconnect the negative cables and wait 10 + minutes? Sorry, but I'm
  18            almost sorry I bought this vehicle” [emphasis added].
  19
             pp.May 21, 2017: “This morning going to work I was on the highway
  20            doing approximately 60mph. I went to pass another vehicle and
                there was at least a 2 second delay before the downshift happened.
  21
                That almost turned into to a dangerous situation. The TSB for the
  22            transmission was done but still did not correct the issue.
  23
                I absolutely hate this 8-speed transmission and would definitely not
  24            buy another” [emphasis added].
  25
             qq.May 23, 2017: “I was wondering if anyone have the RX 350 Sport that
  26            have the drive mode settings for Eco, Standard/Eco, Sport and Sport+.
  27            To be honest I almost got get [hit] 3 times over the past 10 day
                when I started from a complete stop to cross over 2 lanes of traffic
  28
                                                Page 35
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 37 of 52 Page ID #:664




   1            for a turn. When I pressed the pedal nothing happened, meaning
                no engagement with the transmission so I floored it and the engine
   2            red-lined (to mu surprised) and the car finally engagement and
   3            took off. 3 times something similar to this has happened. I then found
                myself switching to Sport mode every time I drive.
   4
   5            Has anyone experienced similar events? My personal opinion is I hate
                the Standard/Eco mode as there is not a smooth transition with the
   6            transmission gears. Too much bumps and down shifting just to get the
   7            car going. I was at the point yesterday to where I was looking at other
                cars just trade this in. I find driving the car horrible with the way the
   8            transmissions is. I truly hope it's a mechanical issues that can be
   9            addressed.

  10            Any feed back would be great.
  11
                Thanks”
  12
  13         rr. May 23, 2017: “I think you're describing the worst phenomenon of
                 this transmission. I notice this delay in shifting when rolling through
  14             a turn at very low speed, but then needing to suddenly
  15             accelerate...you're already in a high gear when you roll through
                 because the car is trying so hard to upshift and save gas, but then the
  16             transmission is so delayed in downshifting, you end up pushing the
  17             pedal much more than normal, then BOOM, it downshifts multiple
                 gears and you rocket forward but it freaks you out, so you ease up and
  18             then the car feels like it's a pogo stick and all your passengers think
  19             WTF do you know how to drive? Similar feeling to the herky-jerkiness
                 of someone learning to drive a manual and not modulating the clutch.”
  20
  21         ss. May 24, 2017: “Thanks everyone for the input. It's refreshing to see
                 other people with the same or similar issue. I thought it was me and
  22             my car. I'll be asking my Lexus dealer when I bring it in next month
  23             but I assume the response will be just like some of you have mentioned
                 ‘..It works the way it's supposed to work...’”
  24
  25         tt. May 24, 2017: “Doesn’t hurt to try the TSB, but it has also NOT
  26             worked for some, including me. I’ve had it applied correctly, and
                 it's not a permanent fix, I consider the TSB a failure” [emphasis
  27             added].
  28
                                                Page 36
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 38 of 52 Page ID #:665




   1         uu.June 13, 2017: “As I mentioned a couple of months ago, after applying
   2            the TSB, the hesitation and droning were pretty much gone.
                Unfortunately, the hesitation is back. I started noticing it little by little
   3            over the last two months since the update. Now, I think it's pretty much
   4            back to where it was before the update….”
   5
                     a. “Don't know if it's back to where it was, but I do think there is
   6                    something going on. Last few days it's been weird, hesitates,
   7                    jumps another time, no gear, all over the map.”
   8
       Edumunds.com, 2016 Lexus RX 350 Customer Reviews6
   9
  10         a. January 26, 2016: “: ….[A] a "clunk" on the right side when shifting
                from Reverse to Drive (mainly), I was told that is in all 2016 models.
  11            Really, a "clunking" noise is standard….My biggest disappointment
  12            comes with the engine, it is not smooth and quiet. I also think it
                accelerates slowly and shifts awkwardly…”
  13
  14         b. February 13, 2016: “I at this moment have my new Lexus RX 350 in
                the shop. I have the same complaints as the review dated: 1/26/2016:
  15            ‘My biggest disappointment comes with the engine, it is not smooth
  16            and quiet. I also think it accelerates slowly and shifts awkwardly.’

  17              Update: 3/17/17
  18              It seems Lexus finally found a solution to hestitation and shifting
                  awkwardly. They reprogrammed the software as per (as noted on their
  19              work order) L-SB-0109-17.
  20
                  I wanted to note this as I believe others are having this same issue, and
  21              after bringing it in approximately 5 times, it has finally been solved
  22
                  Update: Actually, it is still having a hesitation problem at this time.”
  23
  24         c. July 17, 2016: “….The Shifting is rough and the 8 speed Tranny is
                very Rough ,it seems like it is not sure sometime between 7 and 8. I
  25            think they should remap the Trans. I finally just use manual and use
  26            #7 and that stops all the up and back shifting for now.”
  27
             6
  28             https://www.edmunds.com/lexus/rx-350/2016/consumer-reviews/

                                                  Page 37
                                   THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 39 of 52 Page ID #:666




   1         d. August 9, 2016: “….The accelerator is not responsive. If you coast
                and then press on accelerator you have to keep pushing then it kicks
   2            down in a lower gear.”
   3
             e. August 11, 2016: “….The shifts between gears in the new 8 speed
   4            automatic are not smooth as expected from Lexus.”
   5
             f. December 17, 2016: “….Terrible throttle response, you could get
   6            killed waiting for it to rev up and downshift through about 6 gears.
   7            You have to accelerate with a lead foot or else it upshifts too far, and
                then has to downshift again.”
   8
   9         g. June 6, 2017: “….The transmission which is tuned for gas mileage
                also does a lot of ‘gear hunting’ which it’s unsure what gear to be in
  10            so the transmission is always up shifting and down shifting
  11            constantly.”

  12         h. June 26, 2017: “The droning noise from the gear is driving me crazy!
  13            The car hesitates and vibrates on lower speed…”

  14         i. April 22, 2018: “….[T]he transmission shifts like a manual
  15            transmission with a bad clutch.”

  16         72.    The existence of the 8-Speed Transmission Defect is a material fact
  17   that a reasonable consumer would consider when deciding whether to purchase
  18   or lease a RX 350 Vehicle. Had Plaintiff and other Class Members known of the
  19   8-Speed Transmission Defect, they would have paid less for the RX 350
  20   Vehicles or would not have purchased or leased them.
  21         73.    Reasonable consumers, like Plaintiff, reasonably expect that a
  22   vehicle’s Toyota 8-Speed ECT Transmissions are safe, will function in a manner
  23   that will not pose a safety risk, and are free of defects, all of which was not true
  24   with respect to the Toyota 8-Speed ECT Transmissions in the RX 350 Vehicles.
  25   They also expected that the RX 350 Vehicles would be fit for the ordinary
  26   purpose of driving their RX 350 Vehicles with normal and reliable acceleration
  27   and deceleration, and without harsh or delayed shifting and engagement, delayed
  28
                                                 Page 38
                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 40 of 52 Page ID #:667




   1   acceleration, hesitation, jerking, unintended acceleration, lurching, and excessive
   2   revving before upshifting which they were not due to the 8-Speed Transmission
   3   Defect. Plaintiff and Class Members further reasonably expect that Toyota will
   4   not sell or lease vehicles with known safety defects, such as the 8-Speed
   5   Transmission Defect, and will disclose any such defects to its consumers when it
   6   learns of them. They did not expect Toyota to fail to disclose the 8-Speed
   7   Transmission Defect to them and to continually deny it.
   8         Toyota Has Actively Concealed the 8-Speed Transmission Defect
   9         74.    Despite its knowledge of the 8-Speed Transmission Defect in the
  10   RX 350 Vehicles, Toyota actively concealed the existence and nature of the
  11   defect from Plaintiff and Class Members. Specifically, Toyota failed to disclose
  12   or actively concealed at and after the time of purchase, lease, or repair:
  13                (a)   any and all known material defects or material nonconformity
  14                      of the RX 350 Vehicles, including the defects pertaining to
  15                      the Toyota 8-Speed ECT Transmissions;
  16                (b)   that the RX 350 Vehicles, including the Toyota 8-Speed ECT
  17                      Transmissions, were unsafe, not in good in working order,
  18                      were defective, were in need of repair and possibly
  19                      recalibration or other software mechanisms, and were not fit
  20                      for their intended purposes; and
  21                (c)   that the RX 350 Vehicles and the Toyota 8-Speed ECT
  22                      Transmissions were defective, despite the fact that Toyota
  23                      learned of such defects as early as 2017.
  24
  25
  26   ///
  27
  28
                                                 Page 39
                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 41 of 52 Page ID #:668




   1                          CLASS ACTION ALLEGATIONS
   2         75.    Plaintiff brings this lawsuit as a class action on behalf of herself and
   3   all others similarly situated as members of the proposed Class pursuant to
   4   Federal Rules of Civil Procedure 23(a) and 23(b)(3). This action satisfies the
   5   numerosity, commonality, typicality, adequacy, predominance, and superiority
   6   requirements of those provisions.
   7         76.    The Class and Sub-Class are defined as:
   8                Class: all persons in the United States who purchased any 2016 to
                    present Lexus RX 350 (“the RX 350 Vehicles”).
   9
  10                New York Sub-Class: All persons who purchased any 2016 to
                    present Lexus RX 350 in the State of New York.
  11
             77.    Excluded from the Class and Sub-Class are: (1) Defendants, any
  12
       entity or division in which Defendants has a controlling interest, and their legal
  13
       representatives, officers, directors, assigns, and successors; (2) the Judge to
  14
       whom this case is assigned and the Judge’s staff; (3) any Judge sitting in the
  15
       presiding state and/or federal court system who may hear an appeal of any
  16
       judgment entered; and (4) those persons who have suffered personal injuries as a
  17
       result of the facts alleged herein. Plaintiff reserves the right to amend the Class
  18
       and Sub-Class definitions if discovery and further investigation reveal that the
  19
       Class and Sub-Class should be expanded or otherwise modified.
  20
             78.    Numerosity: Although the exact number of Class Members is
  21
       uncertain and can only be ascertained through appropriate discovery, the number
  22
       is great enough such that joinder is impracticable. The disposition of the claims
  23
       of these Class Members in a single action will provide substantial benefits to all
  24
       parties and to the Court. The Class Members are readily identifiable from
  25
       information and records in Defendants’ possession, custody, or control, as well
  26
       as from records kept by the Department of Motor Vehicles.
  27
  28
                                                 Page 40
                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 42 of 52 Page ID #:669




   1         79.       Typicality: Plaintiff’s claims are typical of the claims of the Class in
   2   that Plaintiff, like all Class Members, purchased or leased a RX 350 Vehicle
   3   designed, manufactured, and distributed by Toyota. The representative Plaintiff,
   4   like all Class Members, has been damaged by Defendants’ misconduct in that
   5   they have incurred or will incur the cost of repairing or replacing the defective
   6   Transmissions. Furthermore, the factual bases of Toyota’s misconduct are
   7   common to all Class Members and represent a common thread resulting in injury
   8   to the Class.
   9         80.       Commonality: There are numerous questions of law and fact
  10   common to Plaintiff and the Class that predominate over any question affecting
  11   Class Members individually. These common legal and factual issues include the
  12   following:
  13                   (a)   Whether RX 350 Vehicles suffer from defects relating to the
  14                         Toyota 8-Speed ECT Transmissions;
  15                   (b)   Whether the defects relating to the Toyota 8-Speed ECT
  16                         Transmissions constitute an unreasonable safety risk;
  17                   (c)   Whether Defendants knows about the defects pertaining to the
  18                         Toyota 8-Speed ECT Transmissions and, if so, how long
  19                         Defendants has known of the defect;
  20                   (d)   Whether the defective nature of the Toyota 8-Speed ECT
  21                         Transmissions constitutes a material fact;
  22                   (e)   Whether Defendants has a duty to disclose the defective
  23                         nature of the Toyota 8-Speed ECT Transmissions to Plaintiff
  24                         and Class Members;
  25                   (f)   Whether Defendants knew or reasonably should have known
  26                         of the defects pertaining to the Toyota 8-Speed ECT
  27                         Transmissions before they sold and leased RX 350 Vehicles
  28
                                                   Page 41
                                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 43 of 52 Page ID #:670




   1                      to Class Members;
   2                (g)   Whether Defendants should be declared financially
   3                      responsible for notifying the Class Members of problems with
   4                      the RX 350 Vehicles and for the costs and expenses of
   5                      repairing and replacing the defective Toyota 8-Speed ECT
   6                      Transmissions;
   7                (h)   Whether Defendants are obligated to inform Class Members
   8                      of their right to seek reimbursement for having paid to
   9                      diagnose, repair, or replace their defective Toyota 8-Speed
  10                      ECT Transmissions;
  11                (i)   Whether Defendants breached the implied warranty of
  12                      merchantability pursuant to the Magnuson-Moss Warranty
  13                      Act;
  14                (j)   Whether Defendants breached the implied warranty of
  15                      merchantability under New York law;
  16         81.    Adequate Representation: Plaintiff will fairly and adequately protect
  17   the interests of the Class Members. Plaintiff has retained attorneys experienced
  18   in the prosecution of class actions, including consumer and product defect class
  19   actions, and he intends to prosecute this action vigorously.
  20         82.    Predominance and Superiority: Plaintiff and Class Members have all
  21   suffered and will continue to suffer harm and damages as a result of Defendants’
  22   unlawful and wrongful conduct. A class action is superior to other available
  23   methods for the fair and efficient adjudication of the controversy. Absent a class
  24   action, most Class Members would likely find the cost of litigating their claims
  25   prohibitively high and would therefore have no effective remedy. Because of the
  26   relatively small size of the individual Class Members’ claims, it is likely that
  27   only a few Class Members could afford to seek legal redress for Defendants’
  28
                                                Page 42
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 44 of 52 Page ID #:671




   1   misconduct. Absent a class action, Class Members will continue to incur
   2   damages, and Defendants’ misconduct will continue without remedy or relief.
   3   Class treatment of common questions of law and fact would also be a superior
   4   method to multiple individual actions or piecemeal litigation in that it will
   5   conserve the resources of the courts and the litigants and promote consistency
   6   and efficiency of adjudication.
   7                             FIRST CAUSE OF ACTION
   8     (Breach of Implied Warranty under the Magnuson-Moss Warranty Act,
   9                                15 U.S.C. § 2303 et seq.)
  10         83.    Plaintiff incorporates by reference the allegations contained in the
  11   preceding sections of the complaint.
  12         84.    Plaintiff brings this cause of action on behalf of herself and the
  13   Class, or alternatively, the New York Sub-Class against TMS.
  14         85.    The RX 350 Vehicles are a “consumer product” within the meaning
  15   of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
  16         86.    Plaintiff and Class Members are “consumers” within the meaning of
  17   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
  18         87.    TMS is a “supplier” and “warrantor” within the meaning of the
  19   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
  20         88.    TMS impliedly warranted that the RX 350 Vehicles were of
  21   merchantable quality and fit for use. This implied warranty included, among
  22   other things: (i) a warranty that the RX 350 Vehicles and their Toyota 8-Speed
  23   ECT Transmissions were manufactured, supplied, distributed, and/or sold by
  24   Toyota would provide safe and reliable transportation; and (ii) a warranty that
  25   the RX 350 Vehicles and their Toyota 8-Speed ECT Transmissions would be fit
  26   for their intended use while the RX 350 Vehicles were being operated.
  27         89.    Contrary to the applicable implied warranties, the RX 350 Vehicles
  28
                                                Page 43
                                 THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 45 of 52 Page ID #:672




   1   and their Toyota 8-Speed ECT Transmissions at the time of sale and thereafter
   2   were not fit for their ordinary and intended purpose of providing Plaintiff and
   3   Class Members with reliable, durable, and safe transportation. Instead, the RX
   4   350 Vehicles are defective, including the defective design of their Toyota 8-
   5   Speed ECT Transmissions.
   6         90.    TMS’s breach of implied warranties has deprived Plaintiff and Class
   7   Members of the benefit of their bargain.
   8         91.    The amount in controversy of Plaintiff’ individual claims meets or
   9   exceeds the sum or value of $25,000. In addition, the amount in controversy
  10   meets or exceeds the sum or value of $50,000 (exclusive of interests and costs)
  11   computed on the basis of all claims to be determined in this suit.
  12         92.    TMS has been afforded a reasonable opportunity to cure its breach,
  13   including when Plaintiff and Class Members brought their vehicles in for
  14   diagnoses and repair of the Toyota 8-Speed ECT Transmissions.
  15         93.    As a direct and proximate cause of TMS’s breach of implied
  16   warranties, Plaintiff and Class Members sustained and incurred damages and
  17   other losses in an amount to be determined at trial. TMS’s conduct damaged
  18   Plaintiff and Class Members, who are entitled to recover actual damages,
  19   consequential damages, specific performance, diminution in value, costs,
  20   attorneys’ fees, and/or other relief as appropriate.
  21         94.    Because of TMS’s violations of the Magnuson-Moss Warranty Act
  22   as alleged herein, Plaintiff and Class Members have incurred damages.
  23
  24
  25
  26
  27   ///
  28
                                                 Page 44
                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 46 of 52 Page ID #:673




   1                           SECOND CAUSE OF ACTION
   2                   (Violation of New York General Business Law
   3                                   §§ 349, 350, et seq.
   4         95.    Plaintiff incorporates by reference the allegations contained in the
   5   preceding sections of the complaint.
   6         96.    Plaintiff Rosalie Quinones brings this Count on behalf of herself and
   7   members of the Class, or alternatively, the New York Sub-Class.
   8         97.    New York’s General Business Law § 349 makes unlawful
   9   “[d]eceptive acts or practices in the conduct of any business, trade or
  10   commerce.”
  11         98.    New York’s General Business Law § 350 also makes unlawful
  12   “[f]alse advertising in the conduct of any business, trade or commerce[.]” False
  13   advertising includes “advertising, including labeling, of a commodity … if such
  14   advertising is misleading in a material respect,” taking into account “the extent
  15   to which the advertising fails to reveal facts material in the light of …
  16   representations [made] with respect to the commodity….” N.Y. Gen. Bus. Law
  17   § 350-a.
  18         99.    Toyota’s omissions, as alleged above, were and are material to a
  19   reasonable consumer and are likely to affect consumer behavior and conduct.
  20         100. Toyota’s act and practices offended public policy and violate
  21   numerous state and federal laws.
  22         101. Toyota’s intentional deception of consumers was immoral,
  23   unethical, oppressive, and unscrupulous.
  24         102. Toyota’s conduct has caused and continues to cause substantial
  25   injury to Plaintiff Quinones, New York consumers, and others because, as
  26   alleged above, consumers paid a premium for RX 350 Vehicles based on
  27   omissions about their efficiency, functionality, safety and performance. That
  28
                                                 Page 45
                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 47 of 52 Page ID #:674




   1   injury is not outweighed by any countervailing public policy that could justify
   2   Toyota’s deceptive practices.
   3         103. Because Plaintiff Quinones and other members of the New York
   4   Sub-Class reasonably relied on Defendant’s omissions about the Vehicles, they
   5   could not have reasonably avoided that injury.
   6         104. Defendant’s conduct has not resulted in any benefit to consumers or
   7   competition.
   8         105. Defendant’s unfair, deceptive practices and false advertising
   9   directly, foreseeably, and proximately caused Plaintiff Quinones and other
  10   members of the New York Sub-Class an ascertainable loss because those
  11   consumers paid a premium for what they thought were efficient, smooth
  12   performing, durable, operable, safe vehicles.
  13                             THIRD CAUSE OF ACTION
  14                     (Breach of Implied Warranty (New York))
  15         106. Plaintiff incorporates by reference the allegations contained in the
  16   preceding sections of the complaint.
  17         107. Plaintiff Rosalie Quinones brings this Count on behalf of herself and
  18   members of the Class, or alternatively, the New York Sub-Class.
  19         108. Toyota impliedly warranted that the RX 350 Vehicles were
  20   merchantable, fit and safe for their ordinary use, not otherwise injurious to
  21   consumers, and equipped with adequate safety warnings.
  22         109. Privity of contract is not required in this case, because Plaintiff and
  23   Class Members are intended third-party beneficiaries of contracts between TMS
  24   and its dealerships; specifically, they are the intended beneficiaries of
  25   Defendants’ implied warranties. Toyota’s vehicles are sold to consumers through
  26   a network of TMS’s authorized dealerships, who are TMS’s agents for sales and
  27   repairs. The dealers were not intended to be the ultimate consumers of the RX
  28
                                                 Page 46
                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 48 of 52 Page ID #:675




   1   350 Vehicles, and the warranty agreements were designed for and intended to
   2   benefit the ultimate consumers only.
   3            110. There are thousands of authorized dealerships across the United
   4   States. Toyota authorizes these dealerships through contract to sell Toyota
   5   vehicles, parts, and accessories and to service and repair Toyota vehicles using
   6   Toyota parts. Its automotive sales through those dealerships, for its North
   7   American region for the fiscal year ended March 31, 2019, totaled 2,745,047
   8   vehicles. After these dealerships sell cars to consumers, including the Plaintiffs
   9   and Class Members, they purchase additional vehicle inventory from Toyota to
  10   replace the vehicles sold, increasing Toyota’s revenues. Thus, Plaintiffs’ and
  11   Class Members’ purchase of RX 350 Vehicles accrues to the benefit of Toyota
  12   by increasing its revenues.
  13            111. Because the RX 350 Vehicles are equipped with a defective Toyota
  14   8-Speed ECT Transmission, the vehicles purchased or leased and used by
  15   Plaintiff Quinones and the New York Sub-Class are unsafe, unfit for their
  16   ordinary use when sold, and not merchantable. Toyota breached the implied
  17   warranty of merchantability, as stated in the Uniform Commercial Code, by
  18   selling or leasing RX 350 Vehicles to Plaintiff Quinones and the New York Sub-
  19   Class.
  20            112. Plaintiff Quinones and the New York Sub-Class seek full
  21   compensatory damages allowable by law, attorneys’ fees, costs, punitive
  22   damages, and any other relief to which Plaintiff Quinones and the New York
  23   Sub-Class may be entitled.
  24
  25
  26
  27   ///
  28
                                                 Page 47
                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 49 of 52 Page ID #:676




   1                           FOURTH CAUSE OF ACTION
   2                          (Fraudulent Omission (New York))
   3         113. Plaintiff incorporates by reference the allegations contained in the
   4   preceding sections of the complaint.
   5         114. Plaintiff brings this cause of action on behalf of herself and the
   6   Class, or, in the alternative, the New York Sub-Class.
   7         115. Toyota knew that the RX 350 Vehicles’ transmissions suffered
   8         from an inherent defect, were defectively designed and/or manufactured
   9   and were not suitable for their intended use.
  10         116. Toyota concealed from and failed to disclose to Plaintiff and
  11   Class Members the defective nature of the RX 350 Vehicles and their
  12   transmissions.
  13         117. Toyota was under a duty to Plaintiff and Class Members to
  14   disclose the defective nature of the RX 350 Vehicles’ transmissions because:
  15               a) Toyota was in a superior position to know the true state of facts
  16                    about the safety defect contained in the RX 350 Vehicles’
  17                    Transmissions;
  18               b) Toyota made partial disclosures about the quality of the RX 350
  19                    Vehicles without revealing the defective nature of the
  20                    transmissions; and
  21               c) Toyota actively concealed the defective nature of the RX 350
  22                    Vehicles’ transmissions from Plaintiffs and Class Members.
  23         118. The facts concealed or not disclosed by Toyota to Plaintiff and
  24   the other Class Members are material in that a reasonable person would have
  25   considered them to be important in deciding whether to purchase or lease
  26   Toyota’s RX 350 Vehicles or pay a lesser price for them. Had Plaintiff and Class
  27   Members known about the defective nature of the RX 350 Vehicles’
  28
                                                 Page 48
                                  THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 50 of 52 Page ID #:677




   1   transmissions, they would not have purchased or leased the RX 350 Vehicles or
   2   would have paid less for them.
   3            119. Toyota concealed or failed to disclose the true nature of the
   4   design and/or manufacturing defects contained in the RX 350 Vehicles’
   5   transmissions in order to induce Plaintiff and Class Members to ac thereon.
   6   Plaintiff and the other Class Members justifiably relied on Toyota’s
   7   omissions to their detriment. This detriment is evident from Plaintiff’s and Class
   8   Members’ purchase or lease of Toyota defective RX 350 Vehicles.
   9            120. Toyota continued to conceal the defective nature of the RX 350
  10   Vehicles’ transmissions even after Class Members began to report the problems.
  11   Indeed, Toyota continues to cover up and conceal the true nature of the problem
  12   today.
  13            121. As a direct and proximate result of Toyota’s misconduct, Plaintiff
  14   and Class Members have suffered and will continue to suffer actual damages.
  15                                  RELIEF REQUESTED
  16            122. Plaintiff, on behalf of herself and all others similarly situated,
  17   request the Court to enter judgment against Toyota, as follows:
  18                  (a)    An order certifying the proposed Class and Sub-class,
  19                         designating Plaintiff as named representative of the Class, and
  20                         designating the undersigned as Class Counsel;
  21                  (a)    An award to Plaintiff and the Class for compensatory,
  22                         exemplary, and statutory damages, including interest, in an
  23                         amount to be proven at trial.
  24                  (b)    Any and all remedies provided pursuant to a breach of
  25                         implied warranty under New York Law;
  26                  (c)    Any and all remedies provided pursuant to New York General
  27                         Business Law sections 349, 350 et seq.
  28
                                                   Page 49
                                    THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 51 of 52 Page ID #:678




   1                (d)    Any and all remedies provided pursuant to the Magnuson-
   2                       Moss Warranty Act;
   3                (e)    An award of attorneys’ fees and costs, as allowed by law;
   4                (f)    An award of attorneys’ fees and costs pursuant to California
   5                       Code of Civil Procedure § 1021.5;
   6                (g)    An award of pre-judgment and post-judgment interest, as
   7                       provided by law;
   8                (h)    Leave to amend the Complaint to conform to the evidence
   9                       produced at trial; and
  10                (i)    Such other relief as may be appropriate under the
  11                       circumstances.
  12                              DEMAND FOR JURY TRIAL
  13         123. Pursuant to Federal Rule of Civil Procedure 38(b) and Central
  14   District of California Local Rule 38-1, Plaintiff demands a trial by jury of all
  15   issues in this action so triable.
  16
       Dated: July 10, 2020                       Respectfully submitted,
  17
                                                  Capstone Law APC
  18
  19
                                             By: /s/ Cody R. Padgett
  20
                                                  Steven R. Weinmann
  21                                              Tarek H. Zohdy
                                                  Cody R. Padgett
  22                                              Trisha K. Monesi
  23                                              BERGER MONTAGUE P.C.
                                                  Russell D. Paul (Pro Hac Vice)
  24                                              Amey J. Park (Pro Hac Vice)
                                                  1818 Market Street
  25                                              Suite 3600
                                                  Philadelphia, PA 19103
  26                                              Tel: (215) 875-3000
                                                  Fax: (215) 875-4604
  27                                              rpaul@bm.net
  28
                                                  Page 50
                                   THIRD AMENDED CLASS ACTION COMPLAINT
Case 5:19-cv-01611-VAP-ADS Document 59 Filed 07/10/20 Page 52 of 52 Page ID #:679



                                              GLANCY PRONGAY & MURRAY LLP
   1                                          Lionel Z. Glancy (SBN 134180)
                                              Marc L. Godino (SBN 182689)
   2                                          Danielle L. Manning (SBN 313272)
                                              1925 Century Park East, Suite 2100
   3                                          Los Angeles, California 90067
                                              Telephone: (310) 201-9150
   4                                          Facsimile: (310) 201-9160
                                              E-mail: info@glancylaw.com
   5
   6                                          GREENSTONE LAW APC
                                              Mark S. Greenstone (SBN 199606)
   7                                          1925 Century Park East, Suite 2100
                                              Los Angeles, California 90067
   8                                          Telephone: (310) 201-9156
                                              Facsimile: (310) 201-9160
   9                                          E-mail: mgreenstone@greenstonelaw.com

  10                                          Attorneys for Plaintiff

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              Page 51
                               THIRD AMENDED CLASS ACTION COMPLAINT
